Exhibit 10.4

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

by and among

 

HHC RIVER PARK, INC.

 

as Purchaser,

 

SCOTT C. STAMM AND PATRICK D. BURROWS

 

as the Shareholders

 

and

 

PSYCHMANAGEMENT GROUP, INC.

 

Dated as of June 9, 2005



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

ARTICLE 1    DEFINITIONS; SALE AND TRANSFER OF SHARES; CONSIDERATION; CLOSING

   1

1.1

  

Definitions

   1

1.2

  

Agreement to Sell and Purchase

   2

1.3

  

Purchase Price

   3

1.4

  

Closing Date

   3

1.5

  

Items to be Delivered by Shareholders at Closing

   3

1.6

  

Items to be Delivered by Purchaser at Closing

   4

1.7

  

Termination of Mountain State Management Agreement

   5

1.8

  

Variable Payments A and B

   6

1.9

  

Variable Payments C and D

   7

1.10

  

Net Assets Settlement

   8

ARTICLE 2    REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

   10

2.1

  

Authority

   10

2.2

  

Authorization/Execution

   10

2.3

  

Organization and Good Standing; No Subsidiaries; No Conflicts

   10

2.4

  

Title to Shares

   11

2.5

  

Financial Statements; Changes

   11

2.6

  

Tax and Other Returns and Reports

   12

2.7

  

Contracts

   14

2.8

  

Real and Personal Property; Title to Property; Leases

   15

2.9

  

Capitalization of the Company

   15

2.10

  

Intangible Property

   16

2.11

  

Legal Proceedings

   16

2.12

  

Accounting Records; Internal Controls

   16

2.13

  

Insurance

   16

2.14

  

Employees

   17

2.15

  

Employee Benefits

   17

2.16

  

Certain Interests

   18

2.17

  

Intercompany Transactions

   18

2.18

  

Inventory

   18

2.19

  

Receivables

   18

2.20

  

Third Party Payors and Suppliers

   18

2.21

  

Worker Adjustment and Retraining Notification (WARN)

   18

2.22

  

Environmental Compliance

   19

2.23

  

Powers of Attorney

   19

2.24

  

Medicare and Medicaid; Third-Party Payors; Compliance with Health Care Laws

   19

2.25

  

HIPAA

   20

2.26

  

Solvency

   20

2.27

  

No Brokers or Finders

   20

 

- i -



--------------------------------------------------------------------------------

2.28

  

No Misrepresentations

   21

2.29

  

Improper Payments

   21

2.30

  

No Undisclosed Liabilities

   21

2.31

  

No Other Representations or Warranties

   21

ARTICLE 3    REPRESENTATIONS AND WARRANTIES OF PURCHASER

   21

3.1

  

Authority

   21

3.2

  

Authorization/Execution

   21

3.3

  

Organization and Good Standing; No Violation

   22

3.4

  

Legal Proceedings

   22

3.5

  

Solvency

   22

3.6

  

No Conflicts; Consents

   22

3.7

  

Availability of Funds; Performance of Obligations

   23

3.8

  

Brokers and Finders

   23

ARTICLE 4    COVENANTS OF THE SHAREHOLDERS

   23

4.1

  

Access and Information; Inspection Period, Preparation of Exhibits and
Disclosure Schedules

   23

4.2

  

Conduct of Business

   23

4.3

  

Negative Covenants

   24

4.4

  

Consents

   24

4.5

  

Additional Financial Information

   25

4.6

  

No-Shop

   25

4.7

  

Shareholders’ Efforts to Close

   25

4.8

  

Updating of Disclosure Schedules

   25

4.9

  

Code Section 338(h)(10) Election

   26

4.10

  

S Corporation Status

   26

ARTICLE 5    COVENANTS OF PURCHASER

   26

5.1

  

Purchaser’s Efforts to Close

   26

5.2

  

Required Governmental Approvals

   26

5.3

  

Confidentiality

   27

5.4

  

Enforceability

   27

5.5

  

Waiver of Bulk Sales Law Compliance

   27

ARTICLE 6    CONDITIONS PRECEDENT TO OBLIGATIONS OF SHAREHOLDERS

   28

6.1

  

Accuracy of Representations and Warranties and Compliance with Obligations

   28

6.2

  

Signing and Delivery of Instruments

   28

6.3

  

Unfavorable Action or Proceeding

   28

6.4

  

Governmental Authorizations

   28

ARTICLE 7    CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

   28

7.1

  

Accuracy of Representations and Warranties and Compliance with Obligations

   29

7.2

  

Governmental Authorizations

   29

7.3

  

Signing and Delivery of Instruments

   29

7.4

  

Unfavorable Action or Proceeding

   29

 

- ii -



--------------------------------------------------------------------------------

7.5

  

No Material Adverse Change

   29

7.6

  

Required Consents

   29

7.7

  

Disclosure Schedules

   29

7.8

  

Asset Purchase Agreement

   29

7.9

  

Termination of Plans

   29

7.10

  

Amendment of Split-Dollar Agreements

   30

ARTICLE 8    TERMINATION

   30

8.1

  

Termination

   30

8.2

  

Termination Consequences

   31

ARTICLE 9    POST-CLOSING MATTERS

   31

9.1

  

Preservation and Access to Records After the Closing

   31

9.2

  

Provision of Benefits of Certain Contracts

   31

9.3

  

Employee Matters

   32

9.4

  

Post-Closing Operations of the Company

   32

9.5

  

Certain Employee Matters

   32

9.6

  

Payment of Premiums

   33

ARTICLE 10    SURVIVAL AND INDEMNIFICATION

   33

10.1

  

Survival

   33

10.2

  

Indemnification of Purchaser by Shareholders

   33

10.3

  

Indemnification of Shareholders by Purchaser

   35

10.4

  

Method of Asserting Claims

   36

10.5

  

Right of Offset

   38

10.6

  

Exclusive Remedy

   39

ARTICLE 11    TAX AND COST REPORT MATTERS

   39

11.1

  

Tax Matters

   39

ARTICLE 12    MISCELLANEOUS PROVISIONS

   40

12.1

  

Entire Agreement

   40

12.2

  

Further Assurances and Cooperation

   40

12.3

  

Successors and Assigns

   40

12.4

  

Governing Law

   40

12.5

  

Amendments

   40

12.6

  

Notices

   41

12.7

  

Headings

   41

12.8

  

Confidentiality and Publicity

   42

12.9

  

Third Party Beneficiary

   42

12.10

  

Expenses and Attorneys’ Fees

   42

12.11

  

No Waiver

   42

12.12

  

Severability

   42

12.13

  

Counterparts

   43

 

- iii -



--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

EXHIBIT


--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

A    Post-Closing Escrow Agreement B    Guaranty and Suretyship

 

- 1 -



--------------------------------------------------------------------------------

 

LIST OF SCHEDULES

 

SCHEDULE

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

1.5(g)

   Consents to Company Change in Control

1.8

   Provisions Relating to Contribution to EBITDA

2.3(c)

   Company/Shareholder Consents and Conflicts

2.5(a)

   Financial Statement Matters

2.5(c)

   Changes Since Interim Balance Sheet Date

2.6

   Tax Matters

2.7

   Contracts

2.8

   Listing of Assets

2.10

   Intangible Property

2.11

   Litigation

2.13

   Insurance/Claims

2.14

   Employees

2.15

   Employee Benefits

2.16

   Certain Interests

2.17

   Intercompany Transaction

2.20

   Payor Contracts

2.23

   Powers of Attorney

2.24

   Medicare/Medicaid Compliance

2.30

   Indebtedness

3.6

   Purchaser’s Conflicts and Consents

10.2(a)

   Certain Indemnification Matters

11.1(b)

   Allocation of Purchase Price

 

- 1 -



--------------------------------------------------------------------------------

 

TABLE OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

Acceleration Event

   Schedule 1.8

Accounting Firm

   7

Additional Contract

   8

Affiliate

   2

Agreement

   1

Articles

   1

Asset Purchase Agreement

   4

Claim Notice

   36

Closing

   3

Closing Date

   3

Closing Purchase Price Payment

   3

COBRA Coverage

   33

Code

   13

Code Section 338(h)(10) Election

   26

Commonly Controlled Entity

   18

Company

   1

Company Historical GAAP

   6

Confidential Information

   27

Contract

   14

Contract Consents

   4

Contribution to EBITDA

   6

Control

   2

Damages

   33

Disclosure Schedules

   2

Document Retention Period

   31

Earn-Out Period

   Schedule 1.8

Effective Time

   3

Encumbrances

   2

Environmental Laws

   19

ERISA

   17

Escrow Agreement

   3

ESL

   17

Estimated Net Assets

   9

Execution Date

   1

First Variable Payment Date

   5

GAAP

   6

Governmental Approvals

   4

HIPAA

   20

Hired Employee

   32

 

- 1 -



--------------------------------------------------------------------------------

Indemnified Party

   35

Indemnifying Party

   36

Indemnity Notice

   37

Individually Identifiable Health Information

   27

Intangible Property

   16

Interim Balance Sheet Date

   11

Knowledge of Purchaser

   2

Knowledge of the Shareholders

   2

Material Adverse Change

   2

Material Adverse Effect

   2

Mountain State

   5

Mountain State Management Agreement

   5

Net Assets

   8

Net Assets Payment

   9

Notice Period

   36

Parent Guaranty

   5

Parties

   1

Party

   1

Permitted Encumbrances

   16

Person

   2

Plan

   17

Purchase Price

   2

Purchaser

   1

Relevant Claim

   34

Second Variable Payment Date

   6

Sections

   1

SERP

   29

Shareholder

   1

Shares

   1

Split-Dollar Agreements

   30

Subsidiaries

   12

Subsidiary

   12

Superseded Agreements

   40

Tax

   14

Tax Claims

   34

Taxes

   14

Third Party Claim

   36

Variable Payment A

   5

Variable Payment B

   6

Variable Payment C

   7

Variable Payment D

   7

WARN Act

   18

Year 1 Additional Contract Contribution Target

   7

Year 1 Existing Contract EBITDA Target

   6

Year 2 Additional Contract Contribution Target

   8

Year 2 Existing Contract EBITDA Target

   6

 

- 2 -



--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 9th day of June, 2005 (the “Execution Date”) by and between SCOTT C. STAMM
AND PATRICK D. BURROWS (each a “Shareholder” and collectively, the
“Shareholders”), HHC RIVER PARK, INC., a West Virginia corporation (“Purchaser”)
and PSYCHMANAGEMENT GROUP, INC., a West Virginia corporation (the “Company”).
The Shareholders, the Company and Purchaser are sometimes collectively referred
to herein as the “Parties” and individually referred to herein as a “Party.”

 

RECITALS:

 

A. The Shareholders collectively own One Thousand (1,000) shares of Common
Stock, $1.00 par value, of the Company (collectively, the “Shares”), and the
Shares constitute all the issued and outstanding capital stock of the Company;
and

 

B. Purchaser desires to purchase the Shares from the Shareholders, and the
Shareholders desire to sell the Shares to Purchaser, for the consideration and
upon the terms and conditions contained in this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained in this Agreement, the Parties hereto agree as
follows:

 

ARTICLE 1

DEFINITIONS; SALE AND TRANSFER OF SHARES;

CONSIDERATION; CLOSING

 

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires,

 

(a) The defined terms used in this Agreement shall include the plural as well as
the singular.

 

(b) All accounting terms not otherwise defined herein have the meanings assigned
under GAAP.

 

(c) All references in this Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of the body of this Agreement.

 

(d) Pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms.

 

(e) The words “including” and “include” shall be deemed to mean in each instance
“including, without limitation,” except as stated otherwise herein.

 

STOCK PURCHASE AGREEMENT – Page 1



--------------------------------------------------------------------------------

(f) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole, including the Exhibits and Schedules
attached hereto, and not to any particular Article, Section or other
subdivision.

 

(g) “Disclosure Schedules” shall mean the schedules attached to and constituting
a part of this Agreement.

 

(h) “Knowledge of Purchaser,” and similar variations thereof, shall mean the
actual knowledge, as of the relevant date, of Donald Thayer, Peter Kavanaugh,
Dave White, Tony Vadella, David Meyercord or Matt Lisagor after reasonable
inquiry of employees or agents of Purchaser that were involved in its due
diligence review of the Shareholders and the Company.

 

(i) “Knowledge of the Shareholders,” and similar variations thereof, shall mean
the actual knowledge, as of the relevant date, of Scott C. Stamm or Patrick D.
Burrows after reasonable inquiry of all employees of the Company responsible for
the relevant matters.

 

(j) “Material Adverse Change” or “Material Adverse Effect,” when used with
respect to the Company, shall mean any material adverse change in or effect on
the Company taken as a whole, other than changes or effects that are or result
from occurrences relating to the United States economy generally or the United
States health care industry generally.

 

(k) Any reference in this Agreement to an “Affiliate” shall mean any Person
directly or indirectly controlling, controlled by or under common control with a
second Person. The term “Control” (including the terms “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. A “Person” shall mean any natural person, partnership, corporation,
limited liability company, association, trust or other legal entity.

 

Capitalized terms used in this Agreement shall have the definitions assigned to
such terms elsewhere in this Agreement. For ease of reference, the section
containing the definition of each such capitalized term is set forth in the
table of defined terms included elsewhere as a part of this Agreement.

 

1.2 Agreement to Sell and Purchase. Subject to the terms and conditions of this
Agreement and in reliance on the representations, warranties and covenants
herein set forth, at the Closing the Shareholders shall sell to Purchaser, and
Purchaser shall purchase from the Shareholders, the Shares, free and clear of
any and all liens, claims, options, charges, pledges, security interests, voting
agreements or trusts, proxies, preemptive rights, rights of first refusal,
encumbrances or other restrictions or interests of any kind or nature whatsoever
(collectively, “Encumbrances”).

 

STOCK PURCHASE AGREEMENT – Page 2



--------------------------------------------------------------------------------

1.3 Purchase Price. Subject to the terms and conditions of this Agreement, the
aggregate purchase price to be paid by Purchaser to the Shareholders for the
purchase of the Shares (the “Purchase Price”) shall consist of:

 

(a) Three Million Three Hundred Sixty-five Thousand and 00/100 Dollars
($3,365,000.00) (the “Closing Purchase Price Payment”) which shall be payable in
cash at the Closing;

 

(b) The Net Assets Payment, which shall be the payment delivered as set forth in
Section 1.10 and shall, as applicable, be added to or be deducted from the
Closing Purchase Price Payment at Closing, as set forth in Section 1.10;

 

(c) Variable Payment A described in Section 1.8(a);

 

(d) Variable Payment B described in Section 1.8(b);

 

(e) Variable Payment C described in Section 1.9(a); and

 

(f) Variable Payment D described in Section 1.9(b).

 

1.4 Closing Date. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 a.m. at the offices of
Strasburger & Price, L.L.P., located at 901 Main Street, Suite 4300, Dallas,
Texas, on or before five (5) business days after all conditions precedent and
other matters required to be completed as of the Closing Date have been or will
be completed on such date or such other date, time and place as the Parties
shall mutually agree (the “Closing Date”). The Closing with respect to the
transfer of the Shares, shall be deemed to have occurred and to be effective as
between the Parties as of 12:01 a.m., Eastern Daylight Time, on the Closing Date
(the “Effective Time”).

 

1.5 Items to be Delivered by Shareholders at Closing. At or before the Closing,
the Shareholders shall deliver to Purchaser the following, duly executed by the
Shareholders (and/or the Company) where appropriate and in the form attached
hereto as an Exhibit:

 

(a) The original certificates representing the Shares, duly endorsed for
immediate transfer, or with appropriate stock powers with respect thereto, duly
endorsed in blank by the Shareholders;

 

(b) Post-Closing Escrow Agreement in the form of Exhibit A attached hereto (the
“Escrow Agreement”);

 

(c) original certificates of good standing, or comparable status, of the
Company, issued by the State of West Virginia, dated no earlier than a date
which is fourteen (14) calendar days prior to the Closing Date;

 

(d) a certificate executed by each Shareholder certifying to Purchaser (i) that
all the representations and warranties of the Shareholders and the Company
contained herein are true as of the Closing Date with the same effect as though
made at such time, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true on and as of such earlier date, (ii) that the Shareholders
and the Company have in all material respects performed or complied with the
covenants and agreements required of the Shareholders and the Company set forth
in this Agreement to be

 

STOCK PURCHASE AGREEMENT – Page 3



--------------------------------------------------------------------------------

satisfied by the Closing Date, and (iii) that all of the conditions contained in
Article 6 have been satisfied except those, if any, waived in writing by the
Shareholders;

 

(e) a certificate of the corporate Secretary of the Company certifying to
Purchaser (i) the incumbency of the officers of the Company on the Execution
Date and on the Closing Date and bearing the authentic signatures of all such
officers who shall execute this Agreement and any additional documents
contemplated by this Agreement, and (ii) the due adoption and text of the
resolutions of the directors of the Company, authorizing the execution, delivery
and performance of this Agreement and all ancillary documents and instruments by
the Company, and that such resolutions have not been amended or rescinded and
remain in full force and effect on the Closing Date;

 

(f) releases of liens and mortgages and UCC termination statements for any and
all liens, mortgages, security interests, restrictions and financing statements
with respect to any of the assets of the Company (other than those exclusively
relating to any of the Contracts and any Permitted Encumbrances) by the holders
of such liens or mortgages or the secured parties named in such financing
statements or written understandings to provide same to Purchaser upon payment
of the amounts secured thereby;

 

(g) all consents to the change in control of the Company from the third parties
listed in Schedule 1.5(g) required to approve the change in control of the
Company (the “Contract Consents”);

 

(h) all governmental approvals and authorizations that are required for the
consummation of the transactions contemplated by this Agreement (the
“Governmental Approvals”);

 

(i) the Asset Purchase Agreement by and between Purchaser and Mountain State
Behavioral Health Services, LLC, a West Virginia limited liability company (the
“Asset Purchase Agreement”), and all items and documents required to be
delivered therewith; and

 

(j) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof.

 

1.6 Items to be Delivered by Purchaser at Closing. At or before the Closing,
Purchaser shall execute and deliver or cause to be delivered to the Shareholders
the following, duly executed by Purchaser where appropriate:

 

(a) payment of the Closing Purchase Price Payment on the Closing Date by wire
transfer of immediately available funds to the Shareholders to the accounts
specified by the Shareholders, which accounts the Shareholders shall specify to
Purchaser not less than three (3) business days prior to the Closing Date in
writing;

 

(b) a certificate of Purchaser, executed by the President or any Vice President
of Purchaser, certifying to the Shareholders (i) that all the representations
and warranties of Purchaser contained herein are true as of the Closing Date
with the same effect as though made at such time, except to the extent such
representations and warranties expressly relate to an

 

STOCK PURCHASE AGREEMENT – Page 4



--------------------------------------------------------------------------------

earlier date, in which case such representations and warranties are true on and
as of such earlier date, (ii) that Purchaser has in all material respects
performed or complied with the covenants and agreements required of Purchaser
set forth in this Agreement required to be satisfied by the Closing Date and
(iii) that all of the conditions contained in Article 7 have been satisfied
except those, if any, waived in writing by Purchaser;

 

(c) a certificate of the corporate Secretary of Purchaser certifying to the
Shareholders (i) the incumbency of the officers of Purchaser on the Execution
Date and on the Closing Date and bearing the authentic signatures of all such
officers who shall execute this Agreement and any additional documents
contemplated by this Agreement and (ii) the due adoption and text of the
resolutions of the directors of Purchaser authorizing the execution, delivery
and performance of this Agreement and all ancillary documents and instruments by
Purchaser, and that such resolutions have not been amended or rescinded and
remain in full force and effect on the Closing Date;

 

(d) original certificate of good standing, or comparable status, of Purchaser,
issued by the West Virginia Secretary of State dated no earlier than a date
which is fourteen (14) calendar days prior to the Closing Date;

 

(e) the Escrow Agreement;

 

(f) the Asset Purchase Agreement and all items and documents required to be
delivered therewith;

 

(g) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof; and

 

(h) the Guaranty and Suretyship Agreement of Horizon Health Corporation attached
to this Agreement as Exhibit B (the “Parent Guaranty”).

 

1.7 Termination of Mountain State Management Agreement. Notwithstanding any
provision to the contrary contained in this Agreement, the Parties agree that,
as of the Effective Time, that certain Management Agreement dated October 31,
2000 (the “Mountain State Management Agreement”) by and between the Company and
Mountain State Behavioral Health Services, LLC (“Mountain State”) shall
terminate; provided, however, that all amounts owed by Mountain State to the
Company as of the Effective Time under the Mountain State Management Agreement
shall remain payable by Mountain State.

 

STOCK PURCHASE AGREEMENT – Page 5



--------------------------------------------------------------------------------

1.8 Variable Payments A and B.

 

(a) On or before ninety (90) days after the end of the twelve month period
described below (the “First Variable Payment Date”), Purchaser shall make an
additional payment to the Shareholders (“Variable Payment A”) pro rata in
accordance with the percentage of the total Shares held by each Shareholder in
an amount equal to $498,778.00 subject, however, to the following adjustments:

 

(i) In the event that the Contribution to EBITDA for the 12-month period
commencing as of the first day of the month after the month in which the Closing
occurs is less than $600,000.00 (the “Year 1 Existing Contract EBITDA Target”)
then Variable Payment A shall be decreased by six times (6x) the amount that the
Contribution to EBITDA for such 12-month period is less than the Year 1 Existing
Contract EBITDA Target; or

 

(ii) In the event that the Contribution to EBITDA for such 12-month period is
more than the Year 1 Existing Contract EBITDA Target, then, subject to the
provisions of subsection 1.8(f) below, Variable Payment A shall be increased by
six times (6x) the amount that the actual Contribution to EBITDA for such
12-month period is in excess of the Year 1 Existing Contract EBITDA Target.

 

(b) On or before ninety (90) days after the end of the twelve month period
described below (the “Second Variable Payment Date”), Purchaser shall make an
additional payment to the Shareholders (“Variable Payment B”) pro rata in
accordance with the percentage of the total Shares held by each Shareholder in
an amount equal to $335,300.00 subject, however, to the following adjustments:

 

(i) In the event that the Contribution to EBITDA for the second 12-month period
commencing after the first twelve month period referenced in Section 1.8(a)
above is less than $937,500.00 (the “Year 2 Existing Contract EBITDA Target”)
then Variable Payment B shall be decreased by six times (6x) the amount that the
actual Contribution to EBITDA for such 12-month period is less than the Year 2
Existing Contract EBITDA Target; or

 

(ii) In the event that the Contribution to EBITDA for such 12-month period is
more than the Year 2 Existing Contract EBITDA Target, then, subject to the
provisions of subsection 1.8(f) below, Variable Payment B shall be increased by
six times (6x) the amount that the actual Contribution to EBITDA for such
12-month period is in excess of the Year 2 Existing Contract EBITDA Target.

 

(c) For the purposes of this Section 1.8, the term “Contribution to EBITDA”
shall mean the operating margin earned by the Company on that certain Management
Agreement dated November 1, 2003, by and between St. Mary’s Medical Center, Inc.
and the Company for the applicable period, all as determined by Purchaser in
accordance with generally accepted accounting principles consistently applied
(“GAAP”), including the methods and practices as historically applied by the
Company prior to the Closing and as are reflected in the unaudited balance sheet
of the Company as of April 30, 2005 (“Company Historical GAAP”). As specified in
Section 9.4, Purchaser shall maintain its separate corporate existence until the
Second Variable Payment Date. The principles and methodologies for determining
the Contribution to EBITDA and other terms and conditions relating to the
payment of Variable Payment A and Variable Payment B hereunder shall be as
specified in Schedule 1.8.

 

(d) Purchaser shall deliver to the Shareholders its determination of the
applicable Contribution to EBITDA with each of Variable Payment A and B. The
Shareholders may dispute such determination and have such determination finally
resolved in accordance with the procedures provided in Section 1.8(e).

 

STOCK PURCHASE AGREEMENT – Page 6



--------------------------------------------------------------------------------

(e) Should the Shareholders disagree with Purchaser’s determination of
Contribution to EBITDA, the Shareholders shall notify Purchaser within fifteen
(15) days after Purchaser’s delivery of its determination of Contribution to
EBITDA and the applicable Variable Payment to the Shareholders. In the event
that the Shareholders and Purchaser are not able to agree on the actual
Contribution to EBITDA within thirty (30) days after the Shareholders’ delivery
of notice of disagreement, the Shareholders and Purchaser shall each have the
right to require that such disputed determination be submitted to Arnett &
Foster, PLLC, or if Arnett & Foster, PLLC is not available for any reason or
does not maintain its independent status, such other independent certified
public accounting firm as the Shareholders and Purchaser may then promptly
mutually agree upon in writing (the “Accounting Firm”) for computation or
verification in accordance with the provisions of this Agreement. The Accounting
Firm shall review the matters in dispute and, acting as arbitrators, shall
promptly decide the proper amounts of such disputed entries (which decision
shall also include a final calculation of Contribution to EBITDA). The
submission of the disputed matter to the Accounting Firm shall be the exclusive
remedy for resolving disputes relative to the determination of Contribution to
EBITDA. The Accounting Firm’s determination shall be binding upon the
Shareholders and Purchaser. The Accounting Firm’s fees and expenses shall be
borne equally by the Shareholders and Purchaser.

 

(f) Notwithstanding any provision of this Agreement to the contrary, the
cumulative total amount of Variable Payment A, Variable Payment B, Variable
Payment C and Variable Payment D shall be capped and not exceed Four Million Two
Hundred Fifteen Thousand Dollars ($4,215,000) in the aggregate.

 

1.9 Variable Payments C and D.

 

(a) Subject to the satisfaction of the contingency described in Section 1.9(c),
on or before the First Variable Payment Date, Purchaser shall make an additional
payment to the Shareholders (“Variable Payment C”) pro rata in accordance with
the percentage of the total Shares held by each Shareholder in an amount equal
to $800,000.00 subject, however, to the following adjustments:

 

(i) In the event that the Contribution to EBITDA for the 12-month period
commencing as of the first day of the month after the month of the effective
date of the Additional Contract is less than $403,000.00 (the “Year 1 Additional
Contract Contribution Target”) then Variable Payment C shall be decreased by six
times (6x) the amount that the actual Contribution to EBITDA for such 12-month
period is less than the Year 1 Additional Contract Contribution Target; or

 

(ii) In the event that the Contribution to EBITDA for such 12-month period is
more than the Year 1 Additional Contract Contribution Target, then, subject to
the provisions of subsection 1.8(f) above, Variable Payment C shall be increased
by six times (6x) the amount that the actual Contribution to EBITDA for such
12-month period is in excess of the Year 1 Additional Contract Contribution
Target.

 

(b) Subject to the satisfaction of the contingency described in Section 1.9(c),
on or before the Second Variable Payment Date, Purchaser shall make an
additional payment to the Shareholders (“Variable Payment D”) pro rata in
accordance with the percentage of the total

 

STOCK PURCHASE AGREEMENT – Page 7



--------------------------------------------------------------------------------

Shares held by each Shareholder in an amount equal to $800,000.00 subject,
however, to the following adjustments:

 

(i) In the event that the Contribution to EBITDA for the 12-month period
commencing after the first 12-month period referenced in Section 1.9(a) above is
less than $390,000.00 (the “Year 2 Additional Contract Contribution Target”)
then Variable Payment D shall be decreased by six times (6x) the amount that the
actual Contribution to EBITDA for such 12-month period is less than the Year 2
Additional Contract Contribution Target; or

 

(ii) In the event that the Contribution to EBITDA for such second 12-month
period is more than the Year 2 Additional Contract Contribution Target, then,
subject to the provisions of subsection 1.8(f) above, Variable Payment D shall
be increased by six times (6x) the amount that the actual Contribution to EBITDA
for such 12-month period is in excess of the Year 2 Additional Contract
Contribution Target.

 

(c) Neither Variable Payment C nor Variable Payment D will be due or be paid by
Purchaser to the Shareholders unless the Company shall have executed and
commenced services under either the Camden Clark Memorial Hospital Management
Agreement or some other management agreement of similar form and structure and
having a term of not less than five (5) years (the “Additional Contract”) on or
prior to March 31, 2006, in a form reasonable and acceptable to Purchaser. No
Variable Payment C or Variable Payment D shall be due if the Additional Contract
is not signed and commenced on or before March 31, 2006.

 

(d) For the purposes of this Section 1.9, the term “Contribution to EBITDA”
shall mean the operating margin earned by the Company on the Additional Contract
for the applicable period, all as determined by Purchaser in accordance with
Company Historical GAAP. The principles and methodologies for determining the
Contribution to EBITDA and other terms and conditions relating to the payment of
Variable Payments hereunder shall be as specified in Schedule 1.8.

 

(e) Purchaser shall deliver to the Shareholders its determination of the
applicable Contribution to EBITDA with each Variable Payment. The Shareholders
may dispute such determination and have such determination finally resolved in
the same manner and within the same time periods as are applicable under Section
1.8(e).

 

1.10 Net Assets Settlement.

 

(a) As used herein, the term “Net Assets,” as determined in accordance with
Company Historical GAAP, shall mean the current assets of the Company, less (i)
the outstanding liabilities of the Company (including the amount of accrued paid
time off liability for the employees listed in Schedule 2.5(a) as described
below), and (ii) 16% of the amount of accrued ESL of all employees of the
Company. Except as set forth below, in the event an accounting principle,
including the methods and practices as historically applied by the Company is
not in accordance with GAAP, it shall not constitute Company Historical GAAP for
any purpose under this Agreement and shall not be followed in the determination
of Net Assets under this Section 1.10 or the determination of EBITDA of the
Company under Sections 1.8 or 1.9 hereof. Notwithstanding the provisions set
forth above, the Parties understand and agree that the Company’s historical
practice of not recording accrued employee paid time off liability,

 

STOCK PURCHASE AGREEMENT – Page 8



--------------------------------------------------------------------------------

including the accrued paid time off liability listed in Schedule 2.5(a) relating
to certain of the Company’s employees, is not in accordance with GAAP, and that
such accrued paid time off liability shall nevertheless be taken into account
for all purposes under this Agreement, including in connection with the
determination of the Net Assets of the Company under this Section 1.10.

 

(b) At least ten (10) business days prior to the Closing, the Shareholders shall
in good faith deliver to Purchaser a reasonable estimate of Net Assets as of the
end of the most recently ended calendar month prior to the Closing Date for
which financial statements are available (“Estimated Net Assets”) and containing
reasonable detail and supporting documents showing the derivation of such
estimate. The “Net Assets Payment” shall equal the difference between the
Estimated Net Assets and $0.00. If Estimated Net Assets exceeds $0.00, the Net
Assets Payment shall be added to the Closing Purchase Price Payment. If
Estimated Net Assets is less than $0.00, the Closing Purchase Price Payment
shall be reduced by the amount of the Net Assets Payment. Within ninety (90)
days after the Closing, Purchaser shall deliver to the Shareholders its
determination of the Net Assets as of the Effective Time. Each Party shall have
full access to the financial books and records pertaining to the Company to
confirm or audit Net Assets computations. Should the Shareholders disagree with
Purchaser’s determination of Net Assets, the Shareholders shall notify Purchaser
in writing within fifteen (15) days after Purchaser’s delivery of its
determination of Net Assets and state the basis for their disagreement. If the
Shareholders and Purchaser fail to agree within thirty (30) days after the
Shareholders’ delivery of notice of disagreement on the amount of Net Assets,
such disagreement shall be resolved in accordance with the procedures set forth
in Section 1.10(c), which shall be the sole and exclusive remedy for resolving
disputes relative to the determination of Net Assets. The Purchase Price shall
be increased or decreased based on the difference between the actual Net Assets
as of the Effective Time and the Estimated Net Assets calculated at the Closing
and, within five (5) business days after determination thereof, any excess of
actual Net Assets over Estimated Net Assets shall be paid in cash to the
Shareholders, and any deficiency in actual Net Assets versus Estimated Net
Assets shall be paid in cash to Purchaser pursuant to the Escrow Agreement, in
either case without interest on such amount.

 

(c) Dispute of Adjustments. In the event that the Shareholders and Purchaser are
not able to agree on the actual Net Assets within thirty (30) days after the
Shareholders’ delivery of notice of disagreement in accordance with Section
1.10(b) hereof, the Shareholders and Purchaser shall each have the right to
require that such disputed determination be submitted to the Accounting Firm for
computation or verification in accordance with the provisions of this Agreement.
The Accounting Firm shall review the matters in dispute and, acting as
arbitrators, shall promptly decide the proper amounts of such disputed entries
(which decision shall also include a final calculation of Net Assets). The
submission of the disputed matter to the Accounting Firm shall be the exclusive
remedy for resolving disputes relative to the determination of Net Assets. The
Accounting Firm’s determination shall be binding upon the Shareholders and
Purchaser. The Accounting Firm’s fees and expenses shall be borne equally by the
Shareholders and Purchaser.

 

STOCK PURCHASE AGREEMENT – Page 9



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

Except as otherwise indicated on the applicable Disclosure Schedules expressly
related to the particular representation or warranty stated below in this
Article 2, the Shareholders hereby jointly and severally represent and warrant
to Purchaser as to the following matters as of the Execution Date. Except as
otherwise provided herein, the Shareholders shall be deemed to remake all of the
following representations and warranties jointly and severally as of the Closing
Date and the Effective Time:

 

2.1 Authority. The Company has full corporate power and authority to enter into
this Agreement and all documents required to be delivered hereunder and full
corporate power and authority to carry out and perform the transactions
contemplated herein.

 

2.2 Authorization/Execution. All corporate and other actions required to be
taken by the Shareholders and the Company to authorize the execution, delivery
and performance of this Agreement, all documents executed by the Shareholders
and the Company which are necessary to give effect to this Agreement, and all
transactions contemplated hereby have been duly and properly taken or obtained
by the Shareholders and the Company. No other corporate or other action on the
part of the Shareholders or the Company is necessary to authorize the execution,
delivery and performance of this Agreement, all documents necessary to give
effect to this Agreement and all transactions contemplated herein. This
Agreement and all documents delivered hereunder have been duly and validly
executed and delivered by the Shareholders and the Company and, assuming due and
valid execution by, and enforceability against, Purchaser, this Agreement and
all documents delivered hereunder constitute valid and binding obligations of
the Shareholders and the Company enforceable in accordance with their respective
terms subject to (a) applicable bankruptcy, reorganization, insolvency,
moratorium and other laws affecting creditors’ rights generally from time to
time in effect and (b) limitations on the enforcement of equitable remedies.

 

2.3 Organization and Good Standing; No Subsidiaries; No Conflicts.

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of West Virginia. The Company has full
power and authority to own, operate and lease its properties and to carry on its
business as now conducted.

 

(b) The Company has no subsidiaries, whether direct or indirect. The Company has
no equity interest or investment in, and does not have any other right or
obligation to purchase any equity interest or other investment in, and is not a
partner of or joint venturer with, any other person or entity.

 

(c) Except as provided in Schedule 2.3(c), the execution and delivery of this
Agreement and the performance of the transactions contemplated by this Agreement
and all other instruments, agreements, and certificates referenced herein to
which the Shareholders and the Company are or will be a Party do not (i) violate
any decree or judgment of any court or governmental authority which is
applicable to or binding upon the Shareholders or the Company; (ii) violate any
law, rule or regulation applicable to the Shareholders or the Company; (iii)
violate or conflict with, or result in a breach of, or constitute a default (or
an event which,

 

STOCK PURCHASE AGREEMENT – Page 10



--------------------------------------------------------------------------------

with or without notice or lapse of time or both, would constitute a default)
under, or permit cancellation of, or result in the creation of any encumbrance
upon any of the assets of the Company or the Shares under, any Material
Contract, lease, sales order, purchase order, indenture, mortgage, note, bond or
license to which the Company is a Party, or by which the Company is bound; (iv)
permit the acceleration of the maturity of any indebtedness of the Company; or
(v) violate or conflict with any provision of the Articles of Incorporation or
Bylaws of the Company.

 

2.4 Title to Shares. The Shareholders are the unconditional sole legal,
beneficial, record and equitable owner of the Shares, free and clear of any and
all Encumbrances. The Shareholders have not granted and are not a party to any
agreement granting preemptive rights, rights of first refusal or any similar or
comparable rights with respect to the Shares. At the Closing, the Shareholders
will convey to Purchaser good and valid title to the Shares, free and clear of
any and all Encumbrances.

 

2.5 Financial Statements; Changes.

 

(a) The Shareholders have delivered to Purchaser the unaudited balance sheets
for the Company at December 31, 2004, 2003 and 2002, and the related statements
of operations for the periods then ended. All such financial statements have
been prepared in conformity with Company Historical GAAP applied on a consistent
basis throughout such periods. Such statements of operations present fairly in
all material respects the results of operations of the Company for the
respective periods covered, and the balance sheets present fairly in all
material respects the financial condition of the Company as of their respective
dates. Except as set forth in Schedule 2.5(a), since December 31, 2004, there
has been no change in any of the significant accounting policies, practices or
procedures of the Company.

 

(b) The Shareholders have delivered to Purchaser an unaudited balance sheet for
the Company at April 30, 2005 (the “Interim Balance Sheet Date”) and the related
statement of operations for the four-month period then ended. Such interim
financial statements have been prepared in conformity with Company Historical
GAAP. The interim statement of operations presents fairly in all material
respects the results of the operations of the Company for the period covered,
and the interim balance sheet presents fairly in all material respects the
financial condition of the Company at the Interim Balance Sheet Date. Such
interim financial statements reflect all adjustments necessary for a fair
presentation of the financial information contained therein other than normal
year-end adjustments which are not material in amount in the aggregate. At the
Interim Balance Sheet Date, the Company had no material liability (actual,
contingent or accrued) that, in accordance with Company Historical GAAP applied
on a consistent basis, should have been shown or reflected on the interim
balance sheet but was not.

 

(c) Except as set forth in Schedule 2.5, since the Interim Balance Sheet Date,
whether or not in the ordinary course of business, there has not been, occurred
or arisen:

 

(i) any change in or event affecting the Company or the Shareholders, that has
had or would reasonably be expected to have a Material Adverse Effect; or

 

(ii) any strike or other labor dispute; or

 

STOCK PURCHASE AGREEMENT – Page 11



--------------------------------------------------------------------------------

(iii) any casualty, loss, damage or destruction (whether or not covered by
insurance) of any property of the Company that is material or that has involved
or may involve a material loss to the Company in excess of applicable insurance
coverage.

 

2.6 Tax and Other Returns and Reports. Except as set forth in Schedule 2.6:

 

(a) For purposes of this Agreement, “Tax” or “Taxes” shall be defined as set
forth below in Section 2.6(c) and shall include (i) any obligations under any
agreements or arrangements with any other Person with respect to such amounts
and including any liability for Taxes of any predecessor or previously owned
entity and (ii) any liability for any Taxes as a result of being a member of an
affiliated, consolidated, combined or unitary group. For purposes of this
Section 2.6 and Schedule 2.6, with respect to matters pertaining to this Section
2.6, the terms “Company,” “Subsidiary” and “Subsidiaries” shall include all
entities currently or previously owned, directly or indirectly, by the Company.

 

(b) Tax Returns and Audits.

 

(i) The Company has timely filed (taking into account valid extensions of the
time for filing) all Tax returns required to have been filed and all such Tax
returns were true, correct and complete in all material respects. All Taxes owed
by the Company (whether or not shown on any Tax return) (A) for all tax years of
periods that ended on or before December 31, 2004 will have been timely paid in
full on or prior to the Closing Date and (B) for all tax years or periods that
began prior to, on or after December 31, 2004 and end on or before the Closing
Date and, with respect to any tax year or period beginning prior to, on or after
December 31, 2004 and ending after the Closing Date, the portion of such taxable
year or period ending on and including the Closing Date if due and payable prior
to the Closing Date, will have been timely paid in full on or prior to the
Closing Date, or in the case of either (A) or (B) above, will have been accrued
and adequately disclosed and fully provided for on the books and records of the
Company in accordance with GAAP. The Company is not currently the beneficiary of
any extension of time within which to file any Tax return. No claim has ever
been made by an authority in a jurisdiction where the Company does not file Tax
returns that it is or may be subject to taxation by that jurisdiction.

 

(ii) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, member, or other third party.

 

(iii) The Company and the Shareholders have made available (or will make
available through the date of Closing) to Purchaser (i) correct and complete
copies of all Tax returns of the Company and (ii) any examination reports,
statements of deficiencies and assessments by any governmental authority against
or agreed to by the Company since the Company’s formation. The Company does not
expect any authority to assess additional Taxes for any period for which Tax
returns have been filed. There is no dispute or claim concerning any Tax
liability of the Company claimed, threatened or otherwise raised by any
authority. The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.

 

STOCK PURCHASE AGREEMENT – Page 12



--------------------------------------------------------------------------------

(iv) All material liabilities of the Company for any unpaid Taxes (whether or
not shown to be due on any Tax return) have either (A) been accrued for or
reserved on the Company financial statements in accordance with GAAP or (B) with
respect to material unpaid Taxes that may have accrued since the Interim Balance
Sheet Date in connection with the operation of the business of the Company have
been recorded on the books of the Company in the ordinary course.

 

(v) There are no liens or security interests on any of the assets of the Company
or the Shares that arose in connection with any failure (or alleged failure) to
pay any Tax.

 

(vi) The Company has not filed any consent agreement under Section 341(f) of the
Internal Revenue Code of 1986 (the “Code”) or agreed to have Section 341(f)(2)
of the Code apply to any disposition of a subsection (f) asset (as defined in
Section 341(f)(2) of the Code) owned by the Company. No property owned by the
Company is “tax-exempt use property” within the meaning of Section 168(h) of the
Code. The Company is not a party to any lease made pursuant to former Section
168(f)(8) of the Internal Revenue Code of 1954.

 

(vii) The Company is not under any obligation to make a payment that will not be
deductible because of the application of Sections 280G, 404, 162(m) and/or 4999
of the Code. The Company has disclosed on its Tax returns all positions taken
therein that could give rise to a substantial understatement (i) of federal
income tax under Code Section 6662 or (ii) of any Tax under a similar provision
of state, local or foreign Tax law. The Company has not engaged in any
transaction which would be treated as a “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4 or otherwise been involved in a
transaction which would require it to disclose a “reportable transaction.” The
Company has not been a member of an affiliated group filing a consolidated
federal income Tax return and does not have any liability for the Taxes of any
Person (other than the Company) under Treasury Regulations Section 1.1502-6, or
any similar provision of state, local or foreign law, as a transferee or
successor, by contract, or otherwise. The Company has not been a party to any
Tax allocation or sharing agreement. Neither the Company nor its Subsidiaries is
currently or has been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

 

(viii) The Company is and has been in full compliance with all terms and
conditions of any Tax exemptions, Tax holidays or other Tax reduction
agreements. The consummation of the transactions contemplated herein will not
have any material adverse effect on the continued validity and effectiveness of
any such Tax exemption, Tax holiday or other Tax reduction agreement or order.

 

(ix) Neither the Company nor any of its Subsidiaries has constituted either a
“distribution corporation” or a “controlled corporation” in a distribution of
stock qualifying for tax-free treatment under Code Section 355 (a) in the two
year prior to the date of this Agreement or (b) in a distribution which could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Code Section 355(c)).

 

STOCK PURCHASE AGREEMENT – Page 13



--------------------------------------------------------------------------------

(x) The Company has not, with respect to any open taxable period, applied for
and been granted permission to adopt a change in its method of accounting
requiring adjustments under Section 481 of the Code or comparable state or
foreign law.

 

(xi) The Company is not a partner in any entity classified as a partnership for
federal income tax purposes.

 

(xii) The Company has not made an election under Treasury Regulations Section
301.7701-3 with respect to any entity.

 

(xiii) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending prior to, on, or after the Closing Date as a result of
any deferred intercompany gain or any excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of federal state, local or foreign income Tax law).

 

(xiv) During the time it has been in existence, the Company has been a validly
electing S corporation within the meaning of Sections 1361 and 1362 of the Code.
Schedule 2.6 identifies each Subsidiary of the Company that is a “qualified
subchapter S subsidiary” within the meaning of Section 1361(b)(3)(B) of the
Code. Each Subsidiary so identified has been a qualified subchapter S subsidiary
at all times from the date shown on Schedule 2.6 through the Closing Date.

 

(c) “Tax” and “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not.

 

(d) The Company shall not be liable for any Tax under Code Section 1374 in
connection with the deemed sale of the Company’s assets (including the assets of
any qualified subchapter S subsidiary) caused by the Code Section 338(h)(10)
election. Neither the Company nor any qualified subchapter S subsidiary of the
Company has, in the past 10 years, (A) acquired assets from another corporation
in a transaction in which the Company’s tax basis for the acquired assets was
determined, in whole or in part, by reference to the Tax basis of the acquired
assets (or any other property) in the hands of the transferor or (B) acquired
the stock of any corporation that is a qualified subchapter S subsidiary.

 

2.7 Contracts. Schedule 2.7 lists each contract or agreement to which the
Company is a party or to which any of its properties are subject or by which any
thereof is bound. Unless otherwise so noted in Schedule 2.7, each such Contract
was entered into in the ordinary course of business. As used herein, “Contract”
means any contract that (a) after the Interim Balance Sheet Date obligates the
Company to pay any amount, requires the Company to perform any services or
otherwise obligates the Company in any manner, (b) has an unexpired term as of
the Interim Balance Sheet Date in excess of twelve (12) months that is not
terminable upon ninety (90) days or less notice by the Company at any time
during the term, without penalty, (c) contains a

 

STOCK PURCHASE AGREEMENT – Page 14



--------------------------------------------------------------------------------

covenant not to compete or otherwise significantly restricts business
activities, (d) limits the ability of the Company to conduct its business,
including as to manner or place, (e) grants a power of attorney, agency or
similar authority to another person or entity, (f) contains a right of first
refusal, (g) constitutes a collective bargaining agreement including any
collective bargaining agreement with physicians or any other referral source,
(h) constitutes an employment or severance agreement with any director, officer
or employee of the Company or the Shareholders, (i) represents a contract upon
which the business of the Company is substantially dependent or a contract which
is otherwise material to the business of the Company, (j) represents a contract
with a physician or an immediate family member of a physician (as that term is
defined in 42 C.F.R. § 411.351) or any other referral source, including any
contract with a pharmacy or any other supplier of medical products, (k)
represents a contract with an entity in which a referring physician (as that
term is defined in 42 U.S.C. § 1395m(h)(7)) or a referring physician’s immediate
family member has an ownership or investment interest, (l) represents a third
party payor, managed care or preferred provider organization contract, or (m)
was not made in the ordinary course of business. True, correct and complete
copies of the Contracts and any other contracts of the Company, including all
amendments and supplements, have been made available to Purchaser. Each Contract
is valid and subsisting; except as set forth in Schedule 2.7, the Company has
duly performed in all material respects all its obligations thereunder to the
extent that such obligations to perform have accrued; and, except as set forth
in Schedule 2.7, no breach or default, alleged breach or default, or event which
would (with the passage of time, notice or both) constitute a material breach or
default thereunder by the Company (or any other party or obligor with respect
thereto), has occurred or as a result of the execution of this Agreement or its
performance will occur.

 

2.8 Real and Personal Property; Title to Property; Leases. The Company does not
own or lease any real property. The Company does not lease any personal
property. All assets of the Company are listed in Schedule 2.8.

 

2.9 Capitalization of the Company. The authorized capital stock of the Company
consists of One Thousand (1,000) shares of Common Stock, $1.00 par value, of
which One Thousand (1,000) shares are validly issued and outstanding. All such
outstanding shares of capital stock of the Company are fully paid and
nonassessable. All of the issued and outstanding shares of capital stock of the
Company are owned of record and beneficially by the Shareholders. As of the
Execution Date and immediately prior to Closing, Scott C. Stamm owns 667 shares
of the Company’s Common Stock and Patrick D. Burrows owns 333 shares of the
Company’s Common Stock. The Company has provided to Purchaser a correct and
complete copy of the stock registry and stock transfer records of the Company
listing all Shareholders of the Company and the outstanding share certificates
and total number of shares issued to each stockholder of the Company since its
inception. The Company has no other capital stock authorized for issuance and
has no treasury shares. The Company has not purchased any shares of its capital
stock from Shareholders within the three (3) year period prior to the Execution
Date. There are no outstanding options, warrants, convertible instruments, or
other rights, agreements, or commitments to issue or acquire any shares of
common stock of the Company or any other security constituting, or convertible
or exchangeable into, capital stock of the Company. The Company has not granted
and is not a party to any agreement granting preemptive rights, rights of first
refusal, or registration rights with respect to its outstanding or authorized
capital stock or any capital stock of the Company to be issued in the future.
The Company is not bound by any

 

STOCK PURCHASE AGREEMENT – Page 15



--------------------------------------------------------------------------------

exclusive agency or indemnity agreement applicable to the issuance of shares of
its capital stock after the Execution Date or the Closing Date.

 

2.10 Intangible Property. Schedule 2.10 lists any and all marks and other
material items of intangible property in which the Company has an interest and
the nature of such interest (the “Intangible Property”). Except as shown in
Schedule 2.10, the Intangible Property includes all permits or other rights with
respect to any of the foregoing. The Company has complete rights to use or
ownership of all Intangible Property required for use in connection with the
business of the Company. Except as disclosed in Schedule 2.10, the Company does
not use any Intangible Property by consent of any other person and is not
required to and does not make any payments to others with respect thereto.
Except as shown in Schedule 2.10, and except for any lien for Taxes not yet due
and payable (collectively, “Permitted Encumbrances”), the Intangible Property of
the Company is fully assignable free and clear of any encumbrances. The Company
has in all material respects performed all obligations required to be performed
by, and the Company is not in default in any material respect under, any
contract relating to any of the foregoing. The Company has not received any
notice to the effect (or otherwise has Knowledge) that such intangible property
or any use thereof by the Company conflicts with or infringes (or allegedly
conflicts with or infringes upon) the rights of any Person.

 

2.11 Legal Proceedings. Except as set forth in Schedule 2.11, there is no order
or action pending, or, to the Knowledge of the Shareholders threatened, against
or affecting the Company, or any of its respective properties or assets that
involves a claim of aggregate liability in excess of $25,000 against the
Company. Schedule 2.11 lists each order and each action that involves claim of
aggregate liability in excess of $25,000 against, or that enjoins or seeks to
enjoin or excludes or seeks to exclude the conduct of any activity by, the
Company.

 

2.12 Accounting Records; Internal Controls.

 

(a) Accounting Records. The Company has records that accurately and validly
reflect its respective transactions, and accounting controls sufficient to
insure that such transactions are (i) executed in accordance with management’s
general or specific authorization and (ii) recorded in conformity with Company
Historical GAAP so as to maintain accountability for assets.

 

(b) Data Processing; Access. Such records, to the extent they contain important
information that is not easily and readily available elsewhere, have been
duplicated, and such duplicates are stored safely and securely pursuant to
procedures and techniques utilized by companies of comparable size in similar
lines of business.

 

2.13 Insurance. Schedule 2.13 lists all insurance policies and bonds that are
maintained by the Company and indicates the type of insurance, policy number,
term, identity of insurer, premiums and coverage amounts for the previous five
(5) years and basic coverages (including applicable deductibles) for each such
insurance policy and bond. The Company is not in default under any insurance
policy or bond. The Company has timely filed claims with its respective insurers
with respect to all matters and occurrences for which it believes it has
coverage. Schedule 2.13 lists all claims in excess of $20,000 which have been
made by the Company in the last two (2) years under any insurance policy or
bond. Except as set forth in

 

STOCK PURCHASE AGREEMENT – Page 16



--------------------------------------------------------------------------------

Schedule 2.13, all insurance policies and bonds are in full force and effect.
Except as shown in Schedule 2.13, the Company has not received notice from any
insurer or agent of any intent to cancel or not to renew any of such insurance
policies and bonds. There are no outstanding requirements or recommendations by
any insurance company that issued a policy with respect to any of the properties
and assets of the Company or by any Board of Fire Underwriters or other body
exercising similar functions or by any governmental entity requiring or
recommending any action which has not been taken.

 

2.14 Employees.

 

(a) Schedule 2.14 sets forth a complete list (as of the date set forth therein)
of names, positions and current annual salaries or wage rates, bonus and other
compensation and/or benefit arrangements, accrued paid time off and extended
sick leave (“ESL”), the paid time off pay and period of service credited for
vesting as of the date thereof of all full-time and part-time employees of the
Company and indicating whether such employee is a part-time or full-time
employee. The maximum accrual for ESL for employees of the Company is 160 hours
and no employee currently has an amount of accrued ESL in excess of such
maximum. Except as shown in Schedule 2.14, there are no employment agreements or
severance agreements with employees of the Company. Notwithstanding any amounts
listed in Schedule 2.14 for accrued paid time off for the Shareholders, the
Shareholders hereby waive and forfeit all such amounts and agree that the
Company is not liable for these amounts after the Effective Time.

 

(b) There are no labor union or collective bargaining agreements in effect with
respect to the employees of the Company. There is no unfair labor practice
complaint against the Company pending, or to the Knowledge of the Shareholders
threatened, before the National Labor Relations Board. There is no labor strike,
arbitration, dispute, slowdown or stoppage, and no union organizing campaign,
pending, or to the Knowledge of the Shareholders threatened by or involving the
employees of the Company.

 

2.15 Employee Benefits.

 

(a) Except as set forth in Schedule 2.15, neither the Company nor any Subsidiary
has or has ever had any pension, retirement, savings, deferred compensation, or
profit-sharing plan, bonus, nor other incentive plan, severance plan, health,
group insurance or other welfare plan, or any other similar plan, and any
“employee plan” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), under which any employee,
former employee or independent contractor (or beneficiary of any employee,
former employee or independent contractor) of the Company have or may have any
current or future right to benefits (the term “plan” shall include any written
contract, agreement, policy or understanding, each such plan being hereinafter
referred to in this Agreement individually as a “Plan”). Each Plan is in
material compliance with all requirements of ERISA and the Code.

 

(b) Except as set forth in Schedule 2.15, neither the Company nor any Commonly
Controlled Entity contributes to or has an obligation to contribute to, nor has
the Company or any Commonly Controlled Entity at any time within six (6) years
prior to the Closing contributed to or had an obligation to contribute to,
either (i) a multiemployer plan

 

STOCK PURCHASE AGREEMENT – Page 17



--------------------------------------------------------------------------------

 

within the meaning of Section 3(37) of ERISA, or (ii) any plan subject to Title
IV of ERISA. The Company has performed timely and shall timely perform all
obligations of the Company and each Commonly Controlled Entity, whether arising
by operation of law or by contract, required to be performed under Section 4980B
of the Code (or similar state law), including, but not limited to, such
obligations that may arise by virtue of the transactions contemplated by this
Agreement. For the purposes of this Section 2.15, “Commonly Controlled Entity”)
means any corporation, trade, business, or entity under common control with the
Company within the meaning of Section 414(b), (c), (m), or (o) of the Code or
Section 4001 of ERISA.

 

(c) Each employee, former employee and independent contractor of the Company has
been properly classified as such for all purposes under the Code and ERISA.

 

2.16 Certain Interests. Except as shown in Schedule 2.16, no Affiliate of the
Company, nor any officer or director of any thereof, nor any associate of any
such individual, has any material interest in any property used in or pertaining
to the business of the Company; no such Person is indebted or otherwise
obligated to the Company; and the Company is not indebted or otherwise obligated
to any such Person, except for amounts due under normal arrangements applicable
to all employees generally as to salary, or reimbursement of ordinary business
expenses not unusual in amount or significance. The consummation of the
transactions contemplated by this Agreement will not (either alone, or upon the
occurrence of any act or event, or with the lapse of time, or both) result in
any benefit or payment (severance or other) arising or becoming due from the
Company or the successor or assign of any thereof to any Person.

 

2.17 Intercompany Transactions. Except as shown in Schedule 2.17, the Company
has not engaged in any transaction with any Affiliate of the Company. Except as
shown in Schedule 2.17, the Company has no liabilities or obligations to any
Affiliate of the Company, and no Affiliate of the Company has any liabilities or
obligations to the Company.

 

2.18 Inventory. The Company does not have and has never had any inventory.

 

2.19 Receivables. The accounts receivable reflected on the books and records of
the Company arose from bona fide commercial transactions, and the financial
statements referred to in Section 2.5 include all material refunds, discounts or
setoffs payable or assessable with respect to such accounts receivable, taken as
a whole.

 

2.20 Third Party Payors and Suppliers. Schedule 2.20 lists the names of and
describes all Contracts with and the respective percentage of the revenues of
the business of the Company for the year ended December 31, 2004, attributable
to the ten largest third party payors and any sole-source suppliers of
significant goods or services (other than electricity, gas, telephone or water)
to the business of the Company with respect to which alternative sources of
supply are not readily available on comparable terms and conditions.

 

2.21 Worker Adjustment and Retraining Notification (WARN). The Shareholders and
the Company have complied with the Worker Adjustment and Retraining Notification
Act, 29 U.S.C.A. §2102, et seq., as amended (the “WARN Act”), insofar as
applicable to any acts or transactions with respect to the operation of the
Company prior to the Closing.

 

STOCK PURCHASE AGREEMENT – Page 18



--------------------------------------------------------------------------------

2.22 Environmental Compliance.

 

(a) The Company is in material compliance with all applicable Environmental
Laws. As used herein, “Environmental Laws” shall mean all applicable federal,
state or local laws relating to pollution or protection of the environment
(including, without limitation, ambient air, surface water, ground water, land
or surface or subsurface strata), including all federal, state or local laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes into the environment and all federal, state or local laws relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any of the foregoing, including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et. seq.,
and the rules and regulations promulgated thereunder.

 

(b) The Company has obtained all material permits required under applicable
Environmental Laws for the use, operation or ownership of the business of the
Company. The Company is in material compliance with each such applicable
material permit. No federal, state or local governmental entity has notified the
Company that any such material permits may or will be suspended, cancelled,
revoked or materially modified, or cannot be renewed in the ordinary course of
business.

 

(c) The Company has not received from any federal, state or local governmental
entity or other person any written order, directive, information request, notice
of violation, notice of alleged violation, notice of noncompliance, notice of
liability or potential liability, regarding compliance with, or liability or
potential liability under, applicable Environmental Laws concerning the business
of the Company.

 

(d) No judicial proceeding, action, claim, suit, or governmental or
administrative action is pending or, to the Knowledge of the Shareholders,
threatened, under any applicable Environmental Law pursuant to which the Company
is or to the Knowledge of the Shareholders could be reasonably expected to be
named as a party with respect to the business operations of the Company.

 

(e) The Company has not entered into any agreement with any federal, state or
local governmental entity or any other person pursuant to which the Company
assumed responsibility for the investigation or remediation of any condition
resulting from the release, treatment, storage or disposal of hazardous
substances.

 

2.23 Powers of Attorney. Except as set forth in Schedule 2.23, the Company has
not given any power of attorney (irrevocable or otherwise) to any person for any
purpose, other than powers of attorney given to regulatory authorities in
connection with routine qualifications to do business.

 

2.24 Medicare and Medicaid; Third-Party Payors; Compliance with Health Care
Laws.

 

(a) The Company has the lawful authority and all federal, state or local
governmental authorizations, certificates of authority, certificates of need,
licenses or permits necessary for or required to conduct its business as such
are being conducted. In order to

 

STOCK PURCHASE AGREEMENT – Page 19



--------------------------------------------------------------------------------

 

conduct its business operations as presently conducted, the Company is not
required to hold any licenses, permits and other governmental approvals or
authorizations except for the licenses currently held by the Company as set
forth in Schedule 2.24. The licenses listed in Schedule 2.24 are in full force
and effect, and the Company is in full compliance in all material respects with
all requirements of each license that it holds. The Company has made all
material filings with governmental agencies required for the conduct of its
business operations. There are no judgments, consent decrees or injunctions of
any court or any governmental department, commission, agency or instrumentality
by which the Company is bound or to which the Company is subject. The Company
has not received nor, to the Knowledge of the Shareholders, is the Company
subject to any notice, subpoena, demand letter, administrative inquiry or formal
or informal complaint or claim from any governmental department, commission,
agency or instrumentality.

 

(b) The Company is not and has never been a provider under Medicare or Medicaid
and does not bill and has never billed Medicare or Medicaid for any services it
has provided.

 

(c) In the five (5) year period immediately preceding the Execution Date and
since the Execution Date, to the Knowledge of the Company, neither the
Shareholders nor any of the Company’s employees have committed a violation of
federal or state laws regulating health care fraud, including the Anti-Kickback
Laws, the Stark Laws and the False Claims Act which violation relates in any
material respect to the business operations of the Company.

 

2.25 HIPAA. The Company is in compliance with the administrative simplification
provisions of the Health Insurance Portability and Accountability Act of 1996,
and the rules and regulations promulgated thereunder (“HIPAA”), as of the
applicable effective dates for such requirements.

 

2.26 Solvency. The Company is not insolvent and will not be rendered insolvent
as a result of any of the transactions contemplated by this Agreement. For
purposes hereof, the term “solvency” means that: (a) the fair salable value of
the Company’s tangible assets is in excess of the total amount of its
liabilities (including for purposes of this definition all liabilities, whether
or not reflected on a balance sheet prepared in accordance with GAAP, and
whether direct or indirect, fixed or contingent, secured or unsecured, and
disputed or undisputed); (b) the Company is able to pay its debts or obligations
in the ordinary course as they mature; and (c) the Company has capital
sufficient to carry on its businesses and all businesses which it is about to
engage.

 

2.27 No Brokers or Finders. No agent, broker, finder, or investment or
commercial banker, or other Person or firm engaged by or acting on behalf of the
Shareholders or the Company, or any of their respective Affiliates in connection
with the negotiation, execution or performance of this Agreement or the
transactions contemplated by this Agreement, is or will be entitled to any
brokerage or finder’s or similar fee or other commission as a result of this
Agreement or such transactions; except for such fees or other commissions as to
which the Shareholders shall have full responsibility and, with respect to such
fees or commissions, Purchaser shall not have any liability.

 

STOCK PURCHASE AGREEMENT – Page 20



--------------------------------------------------------------------------------

2.28 No Misrepresentations. The representations, warranties and statements made
by the Company and the Shareholders in this Agreement (including any Disclosure
Schedule, Exhibit or certificate furnished by the Shareholders or the Company in
accordance with the terms of this Agreement) are true, complete and correct in
all material respects and do not contain any untrue statement of a material fact
or omit to state any material fact necessary to make any such representation,
warranty or statement, under the circumstances in which it is made, not
misleading.

 

2.29 Improper Payments. None of the Company, the Shareholders or any director,
officer, employee or agent of the Company has made any bribes, kickbacks or
other illegal payments to, or received any such illegal payments from,
customers, vendors, suppliers or other persons contracting with the Company and
has not proposed or offered to make or receive any such illegal payments.

 

2.30 No Undisclosed Liabilities. True and correct copies of all notes,
agreements or other documents evidencing outstanding liabilities of the Company
as of May 31, 2005, have been delivered or made available to Purchaser by the
Company. Except as reflected in Schedule 2.30, as of May 31, 2005, the Company
has no indebtedness or other liabilities, whether accrued, absolute, contingent
or otherwise, and whether due or to become due. Schedule 2.30 hereto sets forth
each liability of the Company as of May 31, 2005. At the Closing, Schedule 2.30
shall set forth each liability of the Company as of the Effective Time. As of
the Effective Time, the Company has no indebtedness or other liabilities,
whether accrued, absolute, contingent or otherwise, and whether due or to become
due, other than those liabilities included in the calculation of Net Assets
under Section 1.10 hereof.

 

2.31 No Other Representations or Warranties. Except to the extent set forth in
this Article 2, the Company and the Shareholders have not made, nor make, and
expressly disclaim, any representation or warranty of any kind or character,
express or implied, oral or written, past present or future, with respect to the
Shares, the transactions contemplated hereby or the matters set forth herein.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to the Shareholders to enter into this Agreement and to
consummate the transactions contemplated by this Agreement, Purchaser hereby
represents, warrants and covenants to the Shareholders as to the following
matters as of the Execution Date and, except as otherwise provided herein, shall
be deemed to remake all of the following representations, warranties and
covenants as of the Closing Date and the Effective Time:

 

3.1 Authority. Purchaser has full corporate power and authority to enter into
this Agreement and to carry out the transactions contemplated hereby.

 

3.2 Authorization/Execution. All corporate and other actions required to be
taken by Purchaser to authorize the execution, delivery and performance of this
Agreement, all documents executed by Purchaser which are necessary to give
effect to this Agreement, and all transactions contemplated hereby, have been
duly and properly taken or obtained by Purchaser. No other corporate or other
action on the part of Purchaser is necessary to authorize the execution,

 

STOCK PURCHASE AGREEMENT – Page 21



--------------------------------------------------------------------------------

delivery and performance of this Agreement, all documents necessary to give
effect to this Agreement and all transactions contemplated hereby. This
Agreement and all documents delivered hereunder have been duly and validly
executed and delivered by Purchaser and, assuming due and valid execution by,
and enforceability against, the Company and the Shareholders, this Agreement and
all documents delivered hereunder constitute the valid and binding obligations
of Purchaser enforceable in accordance with their respective terms subject to
(a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditors’ rights generally from time to time in effect and (b)
limitations on the enforcement of equitable remedies.

 

3.3 Organization and Good Standing; No Violation.

 

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of West Virginia, and has full power and
authority to own, operate and lease its properties and to carry on its business
as now conducted.

 

(b) The execution and delivery of this Agreement and the performance of the
transactions contemplated by this Agreement and all other instruments,
agreements, certificates and documents contemplated hereby to which Purchaser is
or will be a party do not (i) violate any decree or judgment of any court or
governmental authority which may be applicable to or bind Purchaser; (ii)
violate any law, rule or regulation applicable to Purchaser which would have a
material adverse effect on Purchaser; (iii) violate or conflict with, or result
in a breach of, or constitute a default (or an event which, with or without
notice or lapse of time or both, would constitute a default) under, or permit
cancellation of, any material contract, lease, sales order, purchase order,
indenture, mortgage, note, bond, instrument, license or other agreement to which
Purchaser is a party, or by which Purchaser is bound; (iv) permit the
acceleration of the maturity of any indebtedness of Purchaser; or (v) violate or
conflict with any provision of the Articles of Incorporation or Bylaws of
Purchaser.

 

3.4 Legal Proceedings. There is no order or action pending, or, to the Knowledge
of Purchaser, threatened, against or affecting Purchaser, or any of its
respective properties or assets.

 

3.5 Solvency. Purchaser is not insolvent and will not be rendered insolvent as a
result of the consummation of any of the transactions contemplated by this
Agreement. For purposes hereof, the term “solvency” means that: (a) the fair
salable value of Purchaser’s tangible assets is in excess of the total amount of
its liabilities; (b) Purchaser is able to pay its debts or obligations in the
ordinary course as they mature; and (c) Purchaser has capital sufficient to
carry on its business and all businesses which it is about to engage.

 

3.6 No Conflicts; Consents. Except as provided in Schedule 3.6, the execution
and delivery of this Agreement and the performance of the transactions
contemplated by this Agreement and all other instruments, agreements, and
certificates referenced herein to which Purchaser is or will be a party do not
(i) violate any decree or judgment of any court or governmental authority which
is applicable to or binding upon Purchaser, (ii) violate any law, rule or
regulation applicable to Purchaser which would have a material adverse effect on
Purchaser; (iii) violate or conflict with, or result in a material breach of, or
constitute a material default (or an event which, with or without notice or
lapse of time or both, would constitute a

 

STOCK PURCHASE AGREEMENT – Page 22



--------------------------------------------------------------------------------

material default) under, any material contract, lease, sales order, purchase
order, indenture, mortgage, note, bond, instrument, license or other agreement
to which Purchaser is a party, or by which Purchaser is bound; (iv) permit the
acceleration of the maturity of any indebtedness of Purchaser; or (v) violate or
conflict with any provision of the Articles of Incorporation or Bylaws of
Purchaser.

 

3.7 Availability of Funds; Performance of Obligations. Purchaser has the ability
to obtain funds in cash in amounts equal to the Purchase Price by means of
credit facilities or otherwise and will at the Closing have immediately
available funds in cash which are sufficient to pay the Purchase Price and to
pay any other amounts payable pursuant to this Agreement and to consummate the
transactions contemplated by this Agreement. Purchaser has the ability to
perform and discharge all of its obligations under this Agreement.

 

3.8 Brokers and Finders. No agent, broker, finder, or investment or commercial
banker, or other Person or firm engaged by or acting on behalf of Purchaser, or
any of their respective Affiliates in connection with the negotiation, execution
or performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement or such transactions; except for
such fees and other commissions as to which Purchaser shall have full
responsibility and, with respect to such fees or commissions, the Shareholders
shall not have any liability.

 

ARTICLE 4

COVENANTS OF THE SHAREHOLDERS

 

4.1 Access and Information; Inspection Period, Preparation of Exhibits and
Disclosure Schedules. From the Execution Date through the Closing, the
Shareholders shall afford to the officers and agents of Purchaser (which shall
include accountants, attorneys, bankers and other consultants and agents of
Purchaser) full and complete access during normal business hours to and the
right to inspect the plants, properties, books, accounts, records and all other
relevant documents and information with respect to the assets, liabilities and
business of the Company. From the Execution Date through the Closing, the
Shareholders shall furnish Purchaser with such additional financial and
operating data and other information as to businesses and properties of the
Company as Purchaser or its representatives may from time to time reasonably
request, without regard to where such information may be located. Purchaser
agrees that Purchaser’s right of access and inspection shall be exercised in
such a manner as not to interfere unreasonably with the operations of the
Company. Such access may include consultations with the personnel of the
Company.

 

4.2 Conduct of Business. On and after the Execution Date and prior to the
Closing, and except as otherwise consented to or approved by an authorized
officer of Purchaser or required by this Agreement, the Shareholders and the
Company shall, with respect to the operation of the Company:

 

(a) carry on the Company’s businesses in substantially the same manner as
presently conducted and not make any material change in personnel, operations,
finance,

 

STOCK PURCHASE AGREEMENT – Page 23



--------------------------------------------------------------------------------

 

accounting policies (unless the Company is required to adopt such changes under
GAAP), Tax elections or Tax returns or real or personal property;

 

(b) maintain the assets of the Company in operating condition in a manner
consistent with past practices, ordinary wear and tear excepted;

 

(c) perform all of its material obligations under agreements relating to or
affecting the Company, its operations or its assets;

 

(d) keep in full force and effect present insurance policies or other comparable
self-insurance; and

 

(e) use commercially reasonable efforts to maintain and preserve the Company’s
business organization intact, retain its present employees and maintain its
relationships with suppliers, customers and others having business relationships
with the Company.

 

4.3 Negative Covenants. From the Execution Date until the Closing, with respect
to the operation of the Company, the Shareholders and the Company shall not,
without the prior written consent of Purchaser or except as may be required by
law:

 

(a) amend or terminate any of the Contracts, enter into any new contract or
commitment, or incur or agree to incur any liability;

 

(b) increase compensation payable or to become payable or make any bonus payment
to or otherwise enter into one or more bonus agreements with any employee,
except in the ordinary course of business in accordance with the Company’s
customary personnel policies;

 

(c) create, assume or permit to exist any new debt, mortgage, deed of trust,
pledge or other lien or encumbrance upon any of the assets of the Company;

 

(d) acquire (whether by purchase or lease) or sell, assign, lease, or otherwise
transfer or dispose of any property, plant or equipment, except in the ordinary
course of business;

 

(e) except with respect to previously budgeted expenditures, purchase capital
assets or incur costs in respect of construction in progress; or

 

(f) take any action outside the ordinary course of business.

 

For purposes of this Section 4.3, the Company and the Shareholders shall be
deemed to have obtained Purchaser’s prior written consent to undertake the
actions otherwise prohibited by this Section 4.3 if the Company and the
Shareholders give Purchaser written notice of a proposed action and the Company
and the Shareholders do not receive from Purchaser a written notice of objection
to such action within five (5) business days after Purchaser receives the
written notice.

 

4.4 Consents. The Shareholders and the Company shall use commercially reasonable
efforts to obtain all Contract Consents and shall cooperate with Purchaser and
its representatives and attorneys: (a) in Purchaser’s efforts to obtain all
other consents, approvals, authorizations,

 

STOCK PURCHASE AGREEMENT – Page 24



--------------------------------------------------------------------------------

clearances, certificates of need and licenses required to carry out the
transactions contemplated by this Agreement (including, without limitation,
those of governmental and regulatory authorities) or which Purchaser reasonably
deems necessary or appropriate, and (b) in the preparation of any document or
other material which may be required by any governmental agency as a predicate
to or result of the transactions contemplated in this Agreement.

 

4.5 Additional Financial Information. Within fifteen (15) calendar days
following the end of each calendar month after the Execution Date and prior to
Closing, the Shareholders shall deliver to Purchaser complete copies of the
unaudited balance sheet and related unaudited statements of income prepared in
accordance with Company Historical GAAP with respect to the operation of the
Company for each month then ended, together with corresponding year-to-date
amounts.

 

4.6 No-Shop. From and after the Execution Date until the earlier of the Closing
Date or the termination of this Agreement, the Shareholders shall not, without
the prior written consent of Purchaser: (a) offer for sale or lease the assets
of the Company or the Shares (or any material portion thereof); (b) solicit
offers to buy all or any material portion of the assets of the Company or the
Shares; (c) hold discussions with any Party (other than Purchaser) relating to
such an offer or solicitation; or (d) enter into any agreement with any Party
(other than Purchaser) with respect to the sale or other disposition of the
assets of the Company or the Shares.

 

4.7 Shareholders’ Efforts to Close. The Shareholders shall use their
commercially reasonable efforts to satisfy all of the conditions precedent set
forth in Articles 6 and 7 to its or Purchaser’s obligations under this Agreement
to the extent that the Shareholders’ actions or inaction can control or
influence the satisfaction of such conditions.

 

4.8 Updating of Disclosure Schedules.

 

(a) The Shareholders shall notify Purchaser of any changes, additions, or events
which may cause any change in or addition to the Disclosure Schedules delivered
by the Shareholders under this Agreement promptly after the occurrence of the
same and again at the Closing by delivery of appropriate updates to all such
Disclosure Schedules. No notification of a change or addition to a Disclosure
Schedule made pursuant to this Section 4.8 shall be deemed to cure any breach of
any representation or warranty resulting from such change or addition unless in
any such case Purchaser specifically agrees thereto in writing, nor shall any
such notification be considered to constitute or give rise to a waiver by
Purchaser of any condition set forth in this Agreement, unless in any such case
Purchaser specifically agrees thereto in writing; provided, however, that in the
event the Shareholders have so notified Purchaser by the delivery of appropriate
updates to the Disclosure Schedules, and Purchaser proceeds with the Closing and
does not terminate this Agreement, then Purchaser shall be deemed to have agreed
to such revised Disclosure Schedules or to have waived such condition, as the
case may be. In the event Purchaser does so agree in writing or is deemed to
have so agreed by proceeding with the Closing, then the applicable Disclosure
Schedule shall be deemed changed or modified or the condition waived, as the
case may be, as set forth in the notification from the Shareholders for all
purposes of this Agreement. Nothing contained herein shall be deemed to create
or impose on

 

STOCK PURCHASE AGREEMENT – Page 25



--------------------------------------------------------------------------------

 

Purchaser any duty to examine or investigate any matter or thing for the
purposes of verifying the representations and warranties made by the
Shareholders or the Company herein.

 

(b) Certain Disclosure Schedules to the Agreement set forth exceptions to the
representations, warranties and other agreements made by Shareholders in the
Agreement and are intended to qualify such representations, warranties and
agreements. The information expressly set forth in a Disclosure Schedule with
respect to any section of the Agreement shall also be deemed to qualify each
other section of the Agreement to which such information is applicable
(regardless of whether or not such other section is qualified by reference to a
Disclosure Schedule), so long as application to such section is reasonably
discernible from such disclosure. Notwithstanding the foregoing, the
representations, warranties and other agreements of a Party set forth in the
Agreement shall not be affected, modified, waived or limited in any respect by
the information contained in any agreement or document listed or referenced in a
Disclosure Schedule unless the reference on the face of the Disclosure Schedule
expressly indicates how such agreement or document limits the scope of a
representation, warranty or other agreement of the Party set forth in the
Agreement.

 

4.9 Code Section 338(h)(10) Election. The Company and each of the Shareholders
shall join with Purchaser in making an election under Code Section 338(h)(10)
(and any corresponding election under state, local, and foreign Tax law) with
respect to the purchase and sale of Company stock hereunder (collectively the
“Code Section 338(h)(10) Election”). The Shareholders shall include any income,
gain, loss, deduction or other Tax item resulting from the Code Section
338(h)(10) Election on their Tax returns to the extent required by applicable
law. The Shareholders shall also pay any Tax imposed on the Company attributable
to the making of the Code Section 338(h)(10) Election, including, without
limitation, (i) any Tax imposed under Code Section 1374 or (ii) any state, local
or foreign Tax imposed on the Company’s gain, and the Shareholders shall
indemnify the Purchaser and the Company against any adverse consequences arising
out of any failure to pay any such Taxes.

 

4.10 S Corporation Status. The Company and the Shareholders shall not revoke the
Company’s election to be taxed as an S corporation within the meaning of Code
Sections 1361 and 1362. The Company and the Shareholders shall not take or allow
any action (other than the sale of the Company stock pursuant to this Agreement)
that would result in the termination of the Company’s status as a validly
electing S corporation within the meaning of Code Sections 1361 and 1362.

 

ARTICLE 5

COVENANTS OF PURCHASER

 

5.1 Purchaser’s Efforts to Close. Purchaser shall use its commercially
reasonable efforts to satisfy all of the conditions precedent set forth in
Articles 6 and 7 to its or the Shareholders’ obligations under this Agreement to
the extent that Purchaser’s actions or inaction can control or influence the
satisfaction of such conditions.

 

5.2 Required Governmental Approvals. Purchaser (a) shall use commercially
reasonable efforts to secure, as promptly as practicable before the Closing
Date, all consents, approvals, authorizations, clearances, certificates of need,
licenses and permits required to be

 

STOCK PURCHASE AGREEMENT – Page 26



--------------------------------------------------------------------------------

obtained from governmental and regulatory authorities necessary for Purchaser to
perform its obligations under this Agreement, cause all of its covenants and
agreements to be performed, satisfied and fulfilled and operate the Company
after the Closing; and (b) will provide such other information and
communications to governmental and regulatory authorities as the Shareholders or
such authorities may reasonably request.

 

5.3 Confidentiality. Until Closing, Purchaser shall, and shall cause its
employees, representatives and agents to, hold in strict confidence, unless
specifically compelled to disclose by judicial or administrative process, all
Confidential Information, and Purchaser shall not disclose the Confidential
Information to any person, except as otherwise may be reasonably necessary to
carry out the transactions contemplated by this Agreement, including any
business or diligence review by or on behalf of Purchaser. Purchaser’s
obligations set forth in the immediately preceding sentence shall apply (a)
between the Execution Date and the Effective Time with respect to Confidential
Information which is among the assets of the Company and (b) after the Effective
Time for all Confidential Information which is not described in subsection (a)
above. For the purposes hereof, “Confidential Information” shall mean (x) all
information of any kind concerning the Company or the business of the Company,
in connection with the transactions contemplated by this Agreement except
information (i) ascertainable or obtained from public or published information,
(ii) received from a third party not known by Purchaser to be under an
obligation to the Company or any Affiliate of the Company to keep such
information confidential, (iii) which is or becomes known to the public (other
than through a breach of this Agreement), or (iv) which was in Purchaser’s
possession prior to disclosure thereof to Purchaser in connection herewith, and
(y) all “Individually Identifiable Health Information,” as such term is defined
in 45 CFR §160.102 of patients and others receiving services from the Company.
In the event of any termination, expiration or removal of this Agreement,
Purchaser shall, in addition to complying with the covenant of nondisclosure set
forth in this Section 5.4, return to the Company any and all Individually
Identifiable Health Information in Purchaser’s possession without retaining
copies thereof.

 

5.4 Enforceability. Purchaser hereby acknowledges that the restrictions
contained in Section 5.3 above are reasonable and necessary to protect the
legitimate interests of the Company and the Shareholders. The Parties also
hereby acknowledge and agree that any breach of Section 5.3 would result in
irreparable injury to the Company and the Shareholders and that any remedy at
law for any breach of Section 5.3 would be inadequate. Notwithstanding any
provision to the contrary contained in this Agreement, the Parties hereto agree,
and Purchaser hereby specifically consents that, without necessity of proof of
actual damage, (a) the Company and the Shareholders may be granted temporary or
permanent injunctive relief, (b) the Company and the Shareholders shall be
entitled to an equitable accounting of all earnings, profits and other benefits
arising from such breach, and (c) the Company and the Shareholders shall be
entitled to recover its reasonable fees and expenses, including attorneys’ fees,
incurred by the Company and the Shareholders in enforcing the restrictions
contained in Section 5.3.

 

5.5 Waiver of Bulk Sales Law Compliance. Purchaser hereby waives compliance by
the Shareholders or the Company with the requirements, if any, of Article 6 of
the Uniform Commercial Code as in force in any state in which the assets of the
Company are located and all other similar laws applicable to bulk sales and
transfers.

 

STOCK PURCHASE AGREEMENT – Page 27



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT TO OBLIGATIONS OF SHAREHOLDERS

 

The Shareholders’ obligations to sell the Shares and to close the transactions
as contemplated by this Agreement shall be subject to the satisfaction of each
of the following conditions on or prior to the Closing Date unless specifically
waived in writing by the Shareholders in whole or in part at or prior to the
Closing:

 

6.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of Purchaser contained in this Agreement
shall have been true and correct at the date of this Agreement, and they shall
be true and correct in all respects as of the Closing with the same force and
effect as though made at and as of the Closing. Purchaser shall have performed
and complied with all of its obligations required by this Agreement to be
performed or complied with at or prior to the Closing.

 

6.2 Signing and Delivery of Instruments. Purchaser shall have executed and
delivered all documents, instruments and certificates required to be executed
and delivered by it pursuant to the provisions of this Agreement, and Horizon
Health Corporation shall have executed and delivered the Parent Guaranty.
Purchaser acknowledges that Purchaser shall not satisfy the condition precedent
set forth in this Section 6.2, as it relates to the delivery of the Purchase
Price, unless Purchaser initiates the wire transfer of the amount set forth in
Section 1.3 to the Shareholders, and provides to the Shareholders a Federal
Reserve wire reference number with respect thereto, on or before 3:00 p.m.
(Central time) on the Closing Date.

 

6.3 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

6.4 Governmental Authorizations. The Shareholders and the Company shall have
obtained all material licenses, permits, approvals and authorizations from
governmental agencies or governmental bodies that are necessary or required for
the Shareholders and the Company to complete the transactions contemplated by
this Agreement. Purchaser shall have obtained all material licenses, permits,
approvals and authorizations from governmental agencies or governmental bodies
that are necessary or required for Purchaser to complete the transactions
contemplated by this Agreement and the operation of the Company by Purchaser
after the Closing. All consents, waivers, and estoppels of third parties which
are reasonably necessary, in the opinion of the Shareholders, to complete
effectively the transactions herein contemplated shall have been obtained in
form and substance reasonably satisfactory to the Shareholders.

 

ARTICLE 7

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

Purchaser’s obligation to purchase the Shares and to close the transactions
contemplated by this Agreement shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by Purchaser in whole or in part at or prior to the Closing.

 

STOCK PURCHASE AGREEMENT – Page 28



--------------------------------------------------------------------------------

7.1 Accuracy of Representations and Warranties and Compliance with Obligations.
The representations and warranties of the Shareholders and the Company in this
Agreement shall have been true and correct on the date of this Agreement, and
they shall be true and correct in all respects as of the Closing with the same
force and effect as though made at and as of the Closing. The Shareholders and
the Company shall have performed and complied with all of their respective
obligations required by this Agreement to be performed or complied with at or
prior to the Closing.

 

7.2 Governmental Authorizations. Purchaser shall have obtained all material
licenses, permits, approvals and authorizations from governmental agencies or
governmental bodies that are necessary or required for Purchaser to complete the
transactions contemplated by this Agreement and the operation of the Company by
Purchaser after the Closing. The Shareholders and the Company shall have
obtained all material licenses, permits, approvals and authorizations from
governmental agencies or governmental bodies that are necessary or required for
the Shareholders and the Company to complete the transaction contemplated by
this Agreement. All consents, waivers and estoppels of third parties which are
reasonably necessary, in the opinion of Purchaser, to complete effectively the
transactions herein contemplated shall have been obtained in form and substance
reasonably satisfactory to Purchaser.

 

7.3 Signing and Delivery of Instruments. The Shareholders and the Company shall
have executed and delivered all documents, instruments and certificates required
to be executed and delivered pursuant to all of the provisions of this
Agreement.

 

7.4 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

7.5 No Material Adverse Change. There shall not have been any Material Adverse
Change in or affecting the Shares or the business of the Company between the
Execution Date and the Closing Date.

 

7.6 Required Consents. The Contract Consents shall have been received or
obtained on or prior to the Closing Date without the imposition of any burdens
or conditions materially adverse to the Party or Parties entitled to the benefit
thereof.

 

7.7 Disclosure Schedules. The Shareholders and the Company shall have promptly
and fully updated the Disclosure Schedules hereto.

 

7.8 Asset Purchase Agreement. The transactions contemplated by the Asset
Purchase Agreement shall be simultaneously consummated with the closing under
this Agreement.

 

7.9 Termination of Plans. The Shareholders and the Company shall have caused the
termination of all Plans of the Company, including the PsychManagement Group,
Inc. Supplemental Employment Retirement Plan dated as of October 1, 2001
(“SERP”), without any liability on the part of the Company and with the written
binding consent of all of the Plans’ participants.

 

STOCK PURCHASE AGREEMENT – Page 29



--------------------------------------------------------------------------------

7.10 Amendment of Split-Dollar Agreements. The Company’s Split-Dollar Agreements
for James P. Terry and Karen B. Yost (the “Split-Dollar Agreements”) shall be
amended so that neither Mr. Terry nor Ms. Yost will have any interest in the
cash values of the life insurance policies covered by the Split-Dollar
Agreements until he or she has 10 years of service with the Company as is
currently required under the SERP.

 

ARTICLE 8

TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to Closing:

 

(a) by the mutual written consent of the Parties;

 

(b) by the Shareholders if a material breach of this Agreement has been
committed by Purchaser and such breach has not been (i) waived in writing by the
Shareholders or (ii) cured by Purchaser to the reasonable satisfaction of the
Shareholders within fifteen (15) business days after notice from the
Shareholders to Purchaser which describes the nature of such breach;

 

(c) by Purchaser if a material breach of this Agreement has been committed by
the Shareholders or the Company and such breach has not been (i) waived in
writing by Purchaser or (ii) cured by the Shareholders and the Company to the
reasonable satisfaction of Purchaser within fifteen (15) business days after
notice from Purchaser to the Shareholders of a written notice which describes
the nature of such breach;

 

(d) by Purchaser if any of the conditions in Article 7 have not been satisfied
as of the Closing Date or if satisfaction of any condition in Article 7 is or
becomes impossible and Purchaser has not waived such condition in writing on or
before the Closing Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than (i) through the
failure of Purchaser to comply with its obligations under this Agreement or (ii)
the Shareholders’ and/or the Company’s failure to provide their respective
closing deliveries on the Closing Date as a result of Purchaser not being ready,
willing and able to close the transaction on the Closing Date);

 

(e) by the Shareholders if any of the conditions in Article 6 have not been
satisfied as of the Closing Date or if satisfaction of any such condition in
Article 6 is or becomes impossible and the Shareholders have not waived such
condition in writing on or before the Closing Date (provided that the failure to
satisfy the applicable condition or conditions has occurred by reason other than
(i) through the failure of the Shareholders or the Company to comply with their
respective obligations under this Agreement or (ii) Purchaser’s failure to
provide its closing deliveries on the Closing Date as a result of the
Shareholders or the Company not being ready, willing and able to close the
transaction on the Closing Date); or

 

(f) by either Purchaser or the Shareholders if the Closing has not occurred
(other than through the breach by the Party seeking to terminate this Agreement
of its obligations under this Agreement) by August 31, 2005.

 

STOCK PURCHASE AGREEMENT – Page 30



--------------------------------------------------------------------------------

8.2 Termination Consequences. If this Agreement is terminated pursuant to
Section 8.1, (a) all further obligations of the Parties under this Agreement
shall terminate, except that the obligations in Sections 5.3 (Confidentiality),
12.4 (Governing Law), 12.8 (Confidentiality and Publicity), and 12.10 (Expenses
and Attorneys’ Fees) shall survive, (b) each Party shall pay the costs and
expenses incurred by it in connection with this Agreement, except as provided in
Section 12.10, and (c) nothing shall prevent any Party hereto from pursuing any
of its legal rights or remedies that may be granted to any such Party by law
against any other Party to this Agreement.

 

ARTICLE 9

POST-CLOSING MATTERS

 

9.1 Preservation and Access to Records After the Closing.

 

(a) From the Closing Date until seven (7) years after the Closing Date or such
longer period as required by law (the “Document Retention Period”), Purchaser
shall keep and preserve all books and records which are among the assets of the
Company as of the Effective Time. Purchaser will afford to the representatives
of the Shareholders, including their counsel and accountants, full and complete
access to, and copies (including, without limitation, color laser copies) of,
such records with respect to time periods prior to the Effective Time during
normal business hours after the Effective Time, to the extent reasonably needed
by the Shareholders for business purposes. Purchaser acknowledges that, as a
result of entering into this Agreement and operating the Company, it will gain
access to patient records and other information which are subject to rules and
regulations concerning confidentiality. Purchaser shall abide by any such rules
and regulations relating to the confidential information it acquires. After the
expiration of the Document Retention Period, if Purchaser intends to destroy or
otherwise dispose of any of the documents described in this Section 9.1(a),
Purchaser shall provide written notice to the Shareholders of Purchaser’s
intention no later than ninety (90) calendar days prior to the date of such
intended destruction or disposal. The Shareholders shall have the right, at
their sole cost, to take possession of such documents during such ninety (90)
calendar day period. If the Shareholders do not take possession of such
documents during such ninety (90) calendar day period, Purchaser shall be free
to destroy or otherwise dispose of such documentation upon the expiration of
such ninety (90) calendar day period.

 

(b) Purchaser and its representatives shall be given access by the Shareholders
during normal business hours to the extent reasonably needed by Purchaser for
business purposes to all documents, records, correspondence, work papers and
other documents retained by the Shareholders pertaining to any of the Shares or
with respect to the operation of the Company prior to the Effective Time.

 

9.2 Provision of Benefits of Certain Contracts. If, as of the Effective Time,
the Shareholders have not obtained a required consent to the assignment or
transfer of a Contract to Purchaser or Purchaser is unable to enter into a new
third party contract with respect to such Contract, until such consent is
obtained or a new third party contract is obtained, the Shareholders shall use
reasonable commercial efforts to provide Purchaser the benefits of such Contract
and cooperate in any reasonable and lawful arrangement designed to provide such
benefits to Purchaser. Purchaser shall use reasonable commercial efforts to
perform, on behalf of

 

STOCK PURCHASE AGREEMENT – Page 31



--------------------------------------------------------------------------------

the Company, the obligations of the Company under such Contract or in connection
therewith, limited to those obligations of the Company thereunder, but only to
the extent that such action would not result in a material default under the
applicable Contract and such obligation would have been an obligation of
Purchaser had it received consent to the assignment of such Contract or had
entered into a new third party contract on substantially similar terms as the
applicable Contract.

 

9.3 Employee Matters. As of the Effective Time, the Company shall terminate all
of its employees, and, as of the Effective Time, Purchaser shall cause the
Company to offer employment to certain employees of the Company on mutually
agreeable terms. The term “Hired Employee” as used in this Agreement shall mean
all employees of the Company who accept employment with the Company as of the
Effective Time. Nothing herein shall be deemed to affect or limit in any way
normal management prerogatives of Purchaser with respect to employees or to
create or grant to any such employees third party beneficiary rights or claims
of any kind or nature. In respect of the Hired Employees employed by the Company
after the Effective Time, Purchaser shall provide such Hired Employees with
employee benefits consistent with the benefits generally offered to similarly
situated employees of Purchaser’s parent corporation, Horizon Health
Corporation, and, to the extent such benefits are based, in whole or in part, on
service with such employer, the Purchaser shall recognize the existing seniority
and service with Seller of all such employees for benefits purposes and shall
provide credit under such plans for purposes of determining eligibility and
vesting and the rate of benefit accrual (but not actual benefit accrual);
provided, however, that no such credit need be given in respect of any new plan
commenced or participated in by the employer in which no prior service credit is
given or recognized to or for other plan beneficiaries. Notwithstanding the
foregoing, the employee benefit plans of the Purchaser shall include waiver of
preexisting condition exclusions for Hired Employees and their dependents and
recognize or provide credit for all deductibles paid by such Hired Employees
during the current period while in the employ of the Company before the
Effective Time. Moreover, Purchaser shall honor and assume the liabilities with
respect to each Hired Employee’s rights in respect of accrued paid time off and
ESL. Any current or future plans created by Purchaser that provide for benefit
and vesting service to the Company employees from their original date of hire
shall include all vesting and benefit service credit as would be included by
recognizing such Hired Employees original date of hire as recognized by the
Company before the Effective Time. The service credited under Purchaser’s
welfare and other benefit plans will include all service credited under the
welfare and other benefit plans of the Company and its Affiliates, respectively.

 

9.4 Post-Closing Operations of the Company. Purchaser agrees to maintain the
separate corporate existence of the Company until the Second Variable Payment
Date. From the Closing Date through the Second Variable Payment Date, Purchaser
shall not operate the Company in a manner inconsistent with commercially
reasonable practices nor do anything in bad faith with the intent to decrease
the Contribution to EBITDA. Such covenant of Purchaser shall not prohibit
Purchaser from ceasing any operations if it would not be commercially reasonable
to continue such operations. Purchaser shall also comply with those certain
covenants set forth in Schedule 1.8 hereto.

 

9.5 Certain Employee Matters. The Shareholders shall be responsible to provide
continuation coverage pursuant to the requirements of Code Section 4980B and
Treasury

 

STOCK PURCHASE AGREEMENT – Page 32



--------------------------------------------------------------------------------

regulations thereunder and Part 6 of Title I of ERISA (“COBRA Coverage”) to any
qualified beneficiaries under any Plan required to provide COBRA Coverage.
Purchaser shall be responsible in accordance with the requirements of Code
Section 4980B and Treasury regulations thereunder and Article 6 of Title I of
ERISA to provide COBRA Coverage with respect to each of the Hired Employees (and
their dependents) whose qualifying event occurs on or after the date on which
such employees become Hired Employees and who become qualified beneficiaries of
the Company health plan subject to COBRA Coverage.

 

9.6 Payment of Premiums. The Parties agree that the premiums, costs and expenses
under the Split-Dollar Agreement between the Company and Mr. Terry will be paid
by the Shareholders for the first and second years after the Closing of this
Agreement and that any premiums, costs, expenses and other obligations arising
thereafter under the Split-Dollar Agreement between the Company and Mr. Terry
shall be assumed and paid by the Company. The Parties further agree that all
premiums, costs, expenses and obligations due under the Split-Dollar Agreement
between the Company and Ms. Yost will continue to be paid by the Company after
the Closing of this Agreement.

 

ARTICLE 10

SURVIVAL AND INDEMNIFICATION

 

10.1 Survival. Except as expressly set forth in this Agreement to the contrary,
all representations, warranties, covenants, agreements and indemnifications of
Purchaser, the Shareholders and the Company, respectively, contained in this
Agreement or in any document delivered pursuant hereto shall be deemed to be
material and to have been relied upon by Purchaser and the Shareholders,
respectively. All representations and warranties of Purchaser, the Shareholders
and the Company shall continue to be fully effective and enforceable following
the Effective Time for two (2) years and shall thereafter be of no further force
and effect; provided, however, that, if there is at the end of such two (2) year
period an outstanding notice of a claim made in compliance with the terms of
Section 10.4, such applicable period shall not end in respect of such claim
until such claim is resolved. Notwithstanding the above, the representations and
warranties contained in Sections 2.6, 2.8, 2.22 and 2.24 and the rights to
indemnity set forth in Section 10.2 hereof with respect to such representations
and warranties and also with respect to indemnification under Section
10.2(a)(iii), (iv) and (vi) shall continue to be fully effective and enforceable
for the respective statute of limitations applicable to any such claim.

 

10.2 Indemnification of Purchaser by Shareholders.

 

(a) Indemnification. The Shareholders, jointly and severally, shall keep and
save Purchaser and Purchaser’s officers, directors, employees, agents and other
representatives and the Company and the Company’s officers, directors,
employees, agents and other representatives forever harmless from and shall
indemnify and defend Purchaser and the Company against any and all obligations,
judgments, liabilities, penalties, violations, fees, fines, claims, losses,
costs, demands, damages, liens, encumbrances and expenses including reasonable
attorneys’ fees (collectively, “Damages”), to the extent arising or resulting
from (i) any breach of any representation or warranty of the Shareholders or the
Company under this Agreement or any documents delivered pursuant hereto, (ii)
any breach or default by the Shareholders or the

 

STOCK PURCHASE AGREEMENT – Page 33



--------------------------------------------------------------------------------

 

Company of any covenant or agreement of the Shareholders or the Company under
this Agreement or any documents delivered pursuant hereto, (iii) all Taxes of
the Company and its Subsidiaries incurred in or attributable to the period
ending or deemed to end on or prior to the Closing Date (referred to herein as
“Tax Claims”), (iv) any professional liability claim arising out of the business
operations of the Company prior to the Effective Time, (v) the Company’s or the
Shareholders’ failure to comply with any applicable bulk sales law, (vi) any
claim by a third party with respect to any act or omission, which claim has
accrued, arisen, or come into existence at any time prior to the Effective Time,
(vii) the existence of any liability or obligation of the Company which is not
included in the calculation of Net Assets as of the Effective Time under Section
1.10 hereof, and (viii) any matter disclosed in Schedule 10.2(a). No provision
in this Agreement shall prevent the Shareholders from pursuing any of their
respective legal rights or remedies that may be granted to the Shareholders by
law against any person or legal entity other than Purchaser.

 

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, the Shareholders shall be under no liability to
indemnify Purchaser or the Company under Section 10.2(a) and no claim under
Section 10.2(a) shall be made:

 

(i) unless notice thereof shall have been given by or on behalf of Purchaser to
the Shareholders in the manner provided in Section 10.4, unless failure to
provide such notice in a timely manner does not materially impair the
Shareholders’ ability to defend their respective rights, mitigate damages, seek
indemnification from a third party or otherwise protect their respective
interests within the Survival Period;

 

(ii) to the extent that any Damages may be recovered under a policy of insurance
in force on the date of loss; provided, however, that this Section 10.2(b)(ii)
shall not apply to the extent that coverage under the applicable policy of
insurance is denied by the applicable insurance carrier;

 

(iii) to the extent such claim relates to an obligation or liability for which
Purchaser has agreed to indemnify the Shareholders pursuant to Section 10.3;

 

(iv) to the extent related to a claim under Section 10.2(a)(i) or a claim under
Section 10.2(a)(ii) for the Shareholders’ or the Company’s breach of any
covenant required to be performed or satisfied at or prior to Closing, accrue to
Purchaser unless the liability of the Shareholders or the Company in respect of
any single claim or multiple claims in the aggregate exceeds Fifty Thousand
Dollars ($50,000) (a “Relevant Claim”) in which event Purchaser shall be
entitled to seek indemnification for the total amount of the Relevant Claim(s);
or

 

(v) to the extent that Purchaser had actual knowledge at or prior to the
Effective Time of (A) the respective breach of a representation or warranty by
the Shareholders or (B) the breach of a covenant required to be performed or
satisfied at or prior to the Effective Time.

 

STOCK PURCHASE AGREEMENT – Page 34



--------------------------------------------------------------------------------

(c) Damages Cap. Notwithstanding any provision to the contrary contained in this
Agreement, the maximum aggregate liability of the Shareholders to Purchaser
under this Agreement shall not exceed the aggregate Purchase Price paid by
Purchaser to the Shareholders.

 

10.3 Indemnification of Shareholders by Purchaser.

 

(a) Indemnification. Purchaser shall keep and save the Shareholders forever
harmless from and shall indemnify and defend the Shareholders against any and
all Damages, to the extent arising or resulting from (i) any breach of any
representation or warranty of Purchaser under this Agreement, (ii) any breach or
default by Purchaser under any covenant or agreement of Purchaser under this
Agreement, (iii) any professional liability claim arising out of the business
operations of the Company on and after the Effective Time, and (iv) any claim by
a third party with respect to any act or omission of Purchaser in connection
with the operation of the Company, which claim has accrued, arisen or come into
existence at any time after the Effective Time. No provision in this Agreement
shall prevent Purchaser from pursuing any of its legal rights or remedies that
may be granted to Purchaser by law against any person or legal entity other than
the Shareholders.

 

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, Purchaser shall be under no liability to indemnify
the Shareholders under Section 10.3(a) and no claim under Section 10.3(a) shall
be made:

 

(i) unless notice thereof shall have been given by or on behalf of the
Shareholders to Purchaser in the manner provided in Section 10.4, unless failure
to provide such notice in a timely manner does not materially impair Purchaser’s
ability to defend its rights, mitigate damages, seek indemnification from a
third party or otherwise protect its interests;

 

(ii) to the extent that any Damages may be recovered under a policy of insurance
in force on the date of loss; provided, however, that this Section 10.3(b)(ii)
shall not apply to the extent that coverage under the applicable policy of
insurance is denied by the applicable insurance carrier;

 

(iii) to the extent related to a claim under Section 10.3(a)(i) or a claim under
Section 10.3(a)(ii) for Purchaser’s breach of any covenant required to be
performed or satisfied at or prior to Closing, but expressly not with respect to
any payment due under Section 1.8 or Section 1.9 of this Agreement, accrue to
the Shareholders unless and only to the extent that the actual liability of
Purchaser in respect of any single claim or multiple claims in the aggregate
exceeds the Relevant Claim amount in which event the Shareholders shall be
entitled to seek indemnification for the total amount of the Relevant Claim(s);
or

 

(iv) to the extent that either of the Shareholders had actual knowledge at or
prior to the Effective Time of (A) the respective breach of a representation or
warranty by Purchaser or (B) the breach of a covenant required to be performed
or satisfied at or prior to the Effective Time.

 

STOCK PURCHASE AGREEMENT – Page 35



--------------------------------------------------------------------------------

10.4 Method of Asserting Claims. All claims for indemnification under this
Article 10 by any person entitled to indemnification (an “Indemnified Party”)
under this Article 10 will be asserted and resolved as follows:

 

(a) In the event any claim or demand, for which a Party hereto (an “Indemnifying
Party”) would be liable for the Damages to an Indemnified Party, is asserted
against or sought to be collected from an Indemnified Party by a person other
than the Shareholders, Purchaser or their Affiliates (a “Third Party Claim”),
the Indemnified Party shall give a notice of its claim (a “Claim Notice”) to the
Indemnifying Party within thirty (30) calendar days after the Indemnified Party
receives written notice of such Third Party Claim; provided, however, that
notice shall be given by the Indemnified Party to the Indemnifying Party within
fifteen (15) calendar days after receipt of a complaint, petition or institution
of other formal legal action against the Indemnified Party. If the Indemnified
Party fails to provide the Claim Notice within such applicable time period after
the Indemnified Party receives written notice of such Third Party Claim and
thereby materially impairs the Indemnifying Party’s ability to protect its
interests, the Indemnifying Party will not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim. The Indemnifying Party
will notify the Indemnified Party within thirty (30) calendar days after receipt
of the Claim Notice (the “Notice Period”) whether the Indemnifying Party
desires, at the sole cost and expense of the Indemnifying Party, to defend the
Indemnified Party against such Third Party Claim.

 

(i) If the Indemnifying Party notifies the Indemnified Party within the Notice
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 10.4(a), then the
Indemnifying Party will have the right to defend, at its sole cost and expense,
such Third Party Claim by all appropriate proceedings, which proceedings will be
prosecuted by the Indemnifying Party to a final conclusion or will be settled at
the discretion of the Indemnifying Party. The Indemnifying Party will have full
control of such defense and proceedings, including any compromise or settlement
thereof. Notwithstanding the foregoing, the Indemnified Party may, at its sole
cost and expense, file during the Notice Period any motion, answer or other
pleadings that the Indemnified Party may deem necessary or appropriate to
protect its interests or those of the Indemnifying Party and which is not
prejudicial, in the reasonable judgment of the Indemnifying Party, to the
Indemnifying Party. Except as provided in Section 10.4(a)(ii) hereof, if an
Indemnified Party takes any such action that is prejudicial and causes a final
adjudication that is adverse to the Indemnifying Party, the Indemnifying Party
will be relieved of its obligations hereunder with respect to the portion of
such Third Party Claim prejudiced by the Indemnified Party’s action. If
requested by the Indemnifying Party, the Indemnified Party agrees, at the sole
cost and expense of the Indemnifying Party, to cooperate with the Indemnifying
Party and its counsel in contesting any Third Party Claim that the Indemnifying
Party elects to contest, or, if appropriate and related to the Third Party Claim
in question, in making any counterclaim against the person asserting the Third
Party Claim, or any cross-complaint against any person (other than the
Indemnified Party or any of its Affiliates). The Indemnified Party may
participate in, but not control, any defense or settlement of any Third Party
Claim controlled by the Indemnifying Party pursuant to this Section 10.4(a)(i),
and except as specifically provided in this Section 10.4(a)(i), the Indemnified
Party will bear its own costs and expenses with respect to such participation.
Notwithstanding the above provisions of this Section 10.4(a)(i), in the event of
a Tax Claim, any compromise or settlement of proceedings shall be subject to the
approval of the Indemnified Party (which approval shall not be unreasonably
withheld).

 

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Notice Period that the Indemnifying Party desires to defend the Indemnified
Party

 

STOCK PURCHASE AGREEMENT – Page 36



--------------------------------------------------------------------------------

 

pursuant to this Section 10.4(a), or if the Indemnifying Party gives such notice
but fails to prosecute diligently or settle the Third Party Claim, or if the
Indemnifying Party fails to give any notice whatsoever within the Notice Period,
then the Indemnified Party will have the right to defend, at the sole cost and
expense of the Indemnifying Party, the Third Party Claim by all appropriate
proceedings, which proceedings will be promptly and reasonably prosecuted by the
Indemnified Party to a final conclusion or will be settled at the discretion of
the Indemnified Party. The Indemnified Party will have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party agrees, at the sole cost and expense of the Indemnifying Party, to
cooperate with the Indemnified Party and its counsel in contesting any Third
Party Claim which the Indemnified Party is contesting, or, if appropriate and
related to the Third Party Claim in question, in making any counterclaim against
the person asserting the Third Party Claim, or any cross-complaint against any
person (other than the Indemnifying Party or any of its Affiliates).
Notwithstanding the foregoing provisions of this Section 10.4(a)(ii), if the
Indemnifying Party has notified the Indemnified Party with reasonable promptness
that the Indemnifying Party disputes its liability to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party, the Indemnifying Party will not be required to bear the
costs and expenses of the Indemnified Party’s defense pursuant to this Section
10.4(a)(ii). Subject to the above terms of this Section 10.4(a)(ii), the
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this Section
10.4(a)(ii), and the Indemnifying Party will bear its own costs and expenses
with respect to such participation. The Indemnified Party shall give sufficient
prior notice to the Indemnifying Party of the initiation of any discussions
relating to the settlement of a Third Party Claim to allow the Indemnifying
Party to participate therein.

 

(b) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from the Indemnified Party, the
Indemnified Party shall deliver an Indemnity Notice to the Indemnifying Party.
(The term “Indemnity Notice” shall mean written notification of a claim for
indemnity under Article 10 hereof (which claim does not involve a Third Party
Claim) by an Indemnified Party to an Indemnifying Party pursuant to this Section
10.4, specifying the nature of and specific basis for such claim and the amount
or the estimated amount of such claim.) The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such Party’s rights hereunder except
to the extent that an Indemnifying Party demonstrates that it has been
prejudiced thereby.

 

(c) If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) calendar days following its receipt of a Claim Notice or an
Indemnity Notice that the Indemnifying Party disputes its liability to the
Indemnified Party hereunder, such claim specified by the Indemnified Party will
be conclusively deemed a liability of the Indemnifying Party hereunder and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand, or on such later date (i) in the case of a Third Party Claim,
as the Indemnified Party suffers the Damages in respect of such Third Party
Claim, or (ii) in the case of an Indemnity Notice in which the amount of the
claim is estimated, when the amount of such claim becomes finally determined. If
the Indemnifying Party has timely disputed its liability with respect to such
claim, as provided above, the Indemnifying Party and the Indemnified Party

 

STOCK PURCHASE AGREEMENT – Page 37



--------------------------------------------------------------------------------

 

agree to proceed in good faith to negotiate a resolution of such dispute, and if
not resolved through negotiations, such dispute will be resolved by adjudication
by a court or similar tribunal.

 

(d) The Indemnified Party agrees to give the Indemnifying Party reasonable
access to the books and records and employees of the Indemnified Party in
connection with the matters for which indemnification is sought hereunder, to
the extent the Indemnifying Party reasonably deems necessary in connection with
its rights and obligations hereunder.

 

(e) The Indemnified Party shall assist and cooperate with the Indemnifying Party
in the conduct of litigation, the making of settlements and the enforcement of
any right of contribution to which the Indemnified Party may be entitled from
any person or entity in connection with the subject matter of any litigation
subject to indemnification hereunder. In addition, the Indemnified Party shall,
upon request by the Indemnifying Party or counsel selected by the Indemnifying
Party (without payment of any fees or expenses to the Indemnified Party or an
employee thereof), attend hearings and trials, assist in the securing and giving
of evidence, assist in obtaining the presence or cooperation of witnesses, and
make available its own personnel; and shall do whatever else is reasonably
necessary and appropriate in connection with such litigation. The Indemnified
Party shall not make any demand upon the Indemnifying Party or counsel for the
Indemnifying Party in connection with any litigation subject to indemnification
hereunder, except a general demand for indemnification as provided hereunder. If
the Indemnified Party shall fail to perform such obligations as Indemnified
Party hereunder or to cooperate fully with the Indemnifying Party in
Indemnifying Party’s defense of any suit or proceeding, such cooperation to
include, without limitation, attendance at all depositions and the provision of
all documents relevant to the defense of any claim, then, except where such
failure does not have an adverse effect on the Indemnifying Party’s defense of
such claims, the Indemnifying Party shall be released from all of its
obligations under this Agreement with respect to that suit or proceeding and any
other claims which had been raised in such suit or proceeding.

 

(f) Following indemnification as provided for hereunder, the Indemnifying Party
shall be subrogated to all rights of the Indemnified Party with respect to all
persons or entities relating to the matter for which indemnification has been
made.

 

10.5 Right of Offset. In addition to any other rights provided under this
Agreement, Purchaser shall be entitled to offset the amount of any
indemnification claims against the Shareholders that have been resolved on or
before the First Variable Payment Date against Variable Payment A and/or
Variable Payment C. Any claims that have been asserted on or before the First
Variable Payment Date but are not resolved prior to the First Variable Payment
Date may be offset against Variable Payment A and/or Variable Payment C if
Purchaser shall deposit such withheld funds in an escrow account with a national
bank to be held until receipt of joint disbursement directions signed by the
Shareholders and Purchaser or upon the resolution of such unresolved claims.
Purchaser shall be entitled to offset the amount of any indemnification claims
against the Shareholders that have been resolved on or before the Second
Variable Payment Date against Variable Payment B and/or Variable Payment D. Any
claims that have been asserted on or before the Second Variable Payment Date but
are not resolved prior to the Second Variable Payment Date may be offset against
Variable Payment B and/or Variable Payment D if Purchaser shall deposit such
withheld funds in an escrow account with a national

 

STOCK PURCHASE AGREEMENT – Page 38



--------------------------------------------------------------------------------

bank to be held until receipt of joint disbursement directions signed by the
Shareholders and Purchaser or upon the resolution of such unresolved claims. The
rights of offset described in this Section 10.5 shall not be the sole and
exclusive remedy of Purchaser.

 

10.6 Exclusive Remedy. Other than claims for fraud or equitable relief (which
claims are nevertheless subject to the time limitation set forth in Section
10.1), any claim for indemnification arising under this Agreement shall, unless
otherwise specifically stated in this Agreement, be governed solely and
exclusively by the provisions of this Article 10. If the Shareholders and
Purchaser cannot resolve such claim by mutual agreement, such claim shall be
determined by adjudication by a court or similar tribunal in accordance with the
provisions of this Article 10.

 

ARTICLE 11

TAX AND COST REPORT MATTERS

 

11.1 Tax Matters.

 

(a) After the Closing Date, the Parties shall cooperate fully with each other
and shall make available to each other, as reasonably requested, all
information, records or documents relating to Tax liabilities or potential Tax
liabilities attributable to the Company for all periods prior to the Effective
Time and shall preserve all such information, records and documents at least
until the expiration of any applicable statute of limitations (including
extensions thereof). The Parties shall also make available to each other as
reasonably required, and at the reasonable cost of the requesting Party (for
out-of-pocket costs and expenses only), personnel responsible for preparing or
maintaining information, records and documents in connection with Tax matters.

 

(b) The Purchase Price (and the elements thereof) shall be allocated among the
assets of the Company in accordance with Schedule 11.1(b). The Shareholders and
the Purchaser hereby agree to allocate the Purchase Price in accordance with
Schedule 11.1(b), to be bound by such allocations, to account for and report the
deemed purchase and sale of the assets of the Company contemplated by the Code
Section 338(h)(10) Election for federal and state Tax purposes in accordance
with such allocations, and not to take any position (whether in Tax returns, Tax
audits, or other Tax proceedings), which is inconsistent with such allocations
without the prior written consent of the other Parties.

 

(c) Purchaser shall prepare or cause to be prepared and file or cause to be
filed all Tax returns for the Company for all periods ending on or prior to the
Closing Date that are filed after the Closing Date. Purchaser shall permit the
Shareholder to review and comment on each such Tax return described in the
preceding sentence prior to filing. To the extent permitted by applicable law,
the Shareholders shall include any income, gain, loss, deduction or other tax
items for such periods on their Tax returns in a manner consistent with the
Schedule K-1’s furnished by the Company to the Shareholders for such periods.

 

(d) The Parties agree that (A) all Taxes attributable to or payable with respect
to a period ending, or deemed to end, on or prior to the Closing Date with
respect to the Company shall be borne by, shall be the responsibility of and
shall be paid by the Company and the Shareholders and (B) all other Taxes with
respect to the Company shall be borne by, shall be

 

STOCK PURCHASE AGREEMENT – Page 39



--------------------------------------------------------------------------------

the responsibility of and shall be paid by the Purchaser, its shareholders and
Affiliates as required by applicable law.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Entire Agreement. This Agreement, the Disclosure Schedules, the Exhibits
and the documents referred to in this Agreement contain the entire understanding
between the Parties with respect to the transactions contemplated hereby and
supersede all prior or contemporaneous agreements, understandings,
representations and statements, oral or written, between the Parties on the
subject matter hereof (the “Superseded Agreements”), which Superseded Agreements
shall be of no further force or effect.

 

12.2 Further Assurances and Cooperation. Each Party shall execute, acknowledge
and deliver to the other Parties any and all other assignments, consents,
approvals, conveyances, assurances, documents and instruments reasonably
requested by the other Parties at any time and shall take any and all other
actions reasonably requested by the other Parties at any time for the purpose of
more effectively assigning, transferring, granting, conveying and conferring to
Purchaser, the assets of the Company. After consummation of the transactions
contemplated in this Agreement, the Parties agree to cooperate with each other
and take such further actions as may be necessary or appropriate to effectuate,
carry out and comply with all of the terms of this Agreement, the documents
referred to in this Agreement and the transactions contemplated hereby.

 

12.3 Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the respective successors and assigns of the Parties hereto; provided, however,
that no Party hereto may assign any of its rights or delegate any of its duties
under this Agreement without the prior written consent of the other Parties,
except that Purchaser may assign any of its rights or delegate any of its duties
under this Agreement to any subsidiary or other entity that is wholly-owned,
directly or indirectly, by Purchaser; provided, however that Horizon Health
Corporation provides a replacement Guaranty in form and substance substantially
similar to the Parent Guaranty provided herewith.

 

12.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of West Virginia as applied to
contracts made and to be performed entirely within the State of West Virginia.
The Parties hereby waive their right to assert in any proceeding involving this
Agreement that the law of any other jurisdiction shall apply to such dispute;
and the Parties hereby covenant that they shall assert no such claim in any
dispute arising under this Agreement.

 

12.5 Amendments. This Agreement may not be amended other than by a written
instrument signed by the Parties hereto.

 

STOCK PURCHASE AGREEMENT – Page 40



--------------------------------------------------------------------------------

12.6 Notices. Any notice, demand or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered, when received by facsimile or overnight courier, or five (5) calendar
days after being deposited in the United States mail, with postage prepaid
thereon, certified or registered mail, return receipt requested, addressed as
follows:

 

If to the Shareholders:    Scott C. Stamm and Patrick D. Burrows      1230 6th
Avenue      Post Office Box 1875      Huntington, West Virginia 25315-1835     
Facsimile No.: (304) 526-9140 With a copy to:    Giordano, Halleran & Ciesla,
P.C.      U.S. Postal Service Address:      P.O. Box 190      Middletown, New
Jersey 07748      or:      Hand Delivery and Overnight Service Address:      125
Half Mile Road      Red Bank, New Jersey 07701      Attention: Paul T. Colella
and Patrick S. Convery      Facsimile No.: (732) 224-6599 If to Purchaser or the
Company:    HHC River Park, Inc.      c/o Horizon Health Corporation      1500
Waters Ridge Drive      Lewisville, Texas 75057      Attention: President     
Facsimile No.: (972) 420-4060 With copies to:    Horizon Health Corporation     
1500 Waters Ridge Drive      Lewisville, Texas 75057      Attention: General
Counsel      Facsimile No.: (972) 420-7789      Strasburger & Price, L.L.P.     
901 Main Street, Suite 4300      Dallas, Texas 75202      Attention: Patrick
Owens, Esq.      Facsimile No.: (214) 651-4330

 

or at such other address for a Party as such Party may designate by notice
hereunder to the other Parties.

 

12.7 Headings. The section and other headings contained in this Agreement, the
Disclosure Schedules, and the Exhibits to this Agreement are included for the
purpose of convenient reference only and shall not restrict, amplify, modify or
otherwise affect in any way the meaning or interpretation of this Agreement, the
Disclosure Schedules and Exhibits hereto.

 

STOCK PURCHASE AGREEMENT – Page 41



--------------------------------------------------------------------------------

12.8 Confidentiality and Publicity. The Parties hereto shall hold in confidence
the information contained in this Agreement, and all information related to this
Agreement, which is not otherwise known to the public, shall be held by each
Party hereto as confidential and proprietary information and shall not be
disclosed without the prior written consent of the other Parties; provided,
however, each Party shall be permitted to provide a copy of this Agreement to
any applicable governmental or administrative authorities as reasonably required
or necessary. Accordingly, Purchaser and the Shareholders shall not discuss
with, or provide nonpublic information to, any third party (except for such
Party’s attorneys, accountants, directors, officers and employees, the
directors, officers and employees of any Affiliate of any Party hereto who agree
to be bound by the confidentiality provisions of this Agreement, and other
consultants and professional advisors) concerning this transaction prior to the
Effective Time, except: (a) as required in governmental filings or judicial,
administrative or arbitration proceedings; (b) pursuant to public announcements
made with the prior written approval of the Shareholders and Purchaser; or (c)
as otherwise required by applicable law.

 

12.9 Third Party Beneficiary. None of the provisions contained in this Agreement
are intended by the Parties, nor shall they be deemed, to confer any benefit on
any person not a Party to this Agreement.

 

12.10 Expenses and Attorneys’ Fees. Except as otherwise provided in this
Agreement, each Party shall bear and pay its own costs and expenses relating to
the preparation of this Agreement and to the transactions contemplated by, or
the performance of or compliance with any condition or covenant set forth in,
this Agreement, including without limitation, the disbursements and fees of
their respective attorneys, accountants, advisors, agents and other
representatives, incidental to the preparation and carrying out of this
Agreement, whether or not the transactions contemplated hereby are consummated.
If any action is brought by any Party to enforce any provision of this
Agreement, the prevailing Party shall be entitled to recover its court costs and
reasonable attorneys’ fees.

 

12.11 No Waiver. Any term, covenant or condition of this Agreement may be waived
at any time by the Party which is entitled to the benefit thereof but only by a
written notice signed by the Party expressly waiving such term, covenant or
condition. The subsequent acceptance of performance hereunder by a Party shall
not be deemed to be a waiver of any preceding breach by any other Party of any
term, covenant or condition of this Agreement, other than the failure of such
other Party to perform the particular duties so accepted, regardless of the
accepting Party’s knowledge of such preceding breach at the time of acceptance
of such performance. The waiver of any term, covenant or condition shall not be
construed as a waiver of any other term, covenant or condition of this
Agreement.

 

12.12 Severability. If any term, provision, condition or covenant of this
Agreement or the application thereof to any Party or circumstance shall be held
to be invalid or unenforceable to any extent in any jurisdiction, then the
remainder of this Agreement and the application of such term, provision,
condition or covenant in any other jurisdiction or to persons or circumstances
other than those as to whom or which it is held to be invalid or unenforceable,
shall not be affected thereby, and each term, provision, condition and covenant
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

 

STOCK PURCHASE AGREEMENT – Page 42



--------------------------------------------------------------------------------

12.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement, binding on all of the
Parties hereto.

 

(Remainder of Page Intentionally Left Blank)

 

STOCK PURCHASE AGREEMENT – Page 43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Purchase Agreement has been executed and
delivered as of the day and year first above written.

 

PURCHASER:

HHC RIVER PARK, INC.,

a West Virginia corporation

By: 

 

/s/ David K. White

   

Name:

 

David K. White

   

Title:

 

Sr. Vice President

THE SHAREHOLDERS:

/s/ Scott C. Stamm

SCOTT C. STAMM

/s/ Patrick D. Burrows

PATRICK D. BURROWS

COMPANY:

PSYCHMANAGEMENT GROUP, INC.,

a West Virginia corporation

By: 

 

/s/ Scott C. Stamm

   

Name:

 

Scott C. Stamm

   

Title:

 

President

 

STOCK PURCHASE AGREEMENT – Page 44